Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 1 of 70




                 EXHIBIT A
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 2 of 70
CONFIDENTIAL


                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE




                                        §
                                        §
LYNNE HOUSERMAN,                        §
                        Plaintiff,      §
                                        §
                                        §
     v.                                 §       No. 2:19-cv-00644-RAJ-BAT
                                        §
                                        §
                                        §
                                        §
COMTECH TELECOMMUNICATIONS              §
CORPORATION, FRED KORNBERG AND
MICHAEL D. PORCELAIN,                   §
                        Defendants.     §
                                        §
                                        §




                   EXPERT REPORT OF GARY B. GOOLSBY
                                     August 14, 2020




                                            0
           Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 3 of 70
CONFIDENTIAL


                                                                Table of Contents

Nature of Involvement .................................................................................................................. 2
Qualifications and Experience ..................................................................................................... 2
Information Considered ............................................................................................................... 5
Executive Summary ...................................................................................................................... 5
Relevant Background Considered in My Analysis .................................................................... 8
   Background ............................................................................................................................................... 8
   Standards for Governance and Internal Controls .................................................................................. 12
   Internal Control Framework................................................................................................................... 13
   Components of Effective Internal Control .............................................................................................. 15
   Accrual Accounting and Estimates ......................................................................................................... 19
My Opinions and Analysis ......................................................................................................... 20
   The calculations and presentations of pre-tax profit bonus goals reflected in the Goal Sheets for Fiscal
   2017 and Fiscal 2018, respectively, were fraught with error, illogical expectations and a lack of
   knowledge by Comtech executive management as to how they were derived and managed.
   Furthermore, Houserman’s approach to dealing with these issues was appropriate, from an auditing
   and accounting perspective, and not an override of internal controls. .................................................. 20
   Comtech executive management incorrectly concluded that Houserman overrode internal controls and
   failed to factor in the full disclosures made by Houserman, unresolved calculations and dialogue that
   was confusing and lacking timeliness. Furthermore, Comtech relied upon the conclusions of
   Eichberger’s investigation, which was not appropriate, given Eichberger did not conclude on override
   of internal controls.................................................................................................................................. 41
   Comtech uniquely identified the alleged override of internal controls by Houserman as a Significant
   Deficiency which was overreaching given the dysfunction of Comtech’s executive management in
   dealing with Houserman’s questions, multitude of historical Deficiencies at Comtech and absence of
   evidence of any other SST internal control issues involving Houserman. .............................................. 48
   Comtech attempted to push the harsh action taken against Houserman to Deloitte by ascribing the
   identification of the alleged overriding of internal controls and Significant Deficiency to Deloitte when,
   in fact, such identification was that of Comtech and Deloitte, as expected under auditing protocol,
   accepted the decision. ............................................................................................................................. 52
   In my opinion, Houserman’s actions did not warrant a conclusion that she overrode internal controls
   of Comtech. Houserman’s actions were entirely appropriate and part of a healthy internal controls
   process calling for top management timely dialogue to ultimate resolution rather than an unfounded,
   knee jerk reaction by Comtech executive management given the confusion, errors, lack of
   understanding and timely candor demonstrated by such management. ................................................. 55
Right to Update and Supplement .............................................................................................. 55
Appendix 1 – Curriculum Vitae
Appendix 2 – Information Considered


                                                                              1
      Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 4 of 70
CONFIDENTIAL




Nature of Involvement

     1.   I have been retained by Calfo Eakes LLP (“Counsel”) in their representation of Lynne

          Houserman (“Houserman”) in this matter.

     2.   I was asked to provide an independent assessment of the conclusion of Comtech

          Telecommunications Corporation (“Comtech”), Fred Kornberg (“Kornberg”) and

          Michael D. Porcelain (“Porcelain”) that Houserman, among other alleged actions,

          allegedly overrode and violated Comtech policies and procedures and thereby created

          a Significant Deficiency in Comtech’s internal controls relating to the accrual for her

          bonus for the year ended July 31, 2018 (“Fiscal 2018”), which resulted in her

          termination of employment with Comtech effective April 18, 2018. When discussing

          the allegation of overriding internal controls in this report, the reference is to the alleged

          overriding of Comtech’s internal controls for accruing bonus based on pre-tax profit

          included in Comtech’s Safety and Technologies subsidiary (“SST”) Goal Sheet for

          Houserman for Fiscal 2018, as defined.


Qualifications and Experience

     3.   My professional experience is based on over 46 years in accounting and auditing, risk

          management, expert consulting and testifying regarding investigations, accounting

          standards, governance, internal controls and business processes, board of directors and

          regulatory interactions, executive management, expert witness testimony, case

          consultancy and technical presentations.        My experience relates to work I have

          conducted or supervised in the United States and other international locations.




                                                  2
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 5 of 70
CONFIDENTIAL


    4.   I have served as an expert on various of these matters during my career including,

         among others, accounting, auditing, internal controls, governance, insolvency,

         fraudulent transfers, asset tracing (including cash and oil), post-acquisition disputes and

         investigative matters in numerous legal and regulatory venues, including: United States

         Federal Courts; United States Court before an Administrative Law Judge of the United

         States Securities and Exchange Commission (“SEC”); State Courts in the United

         States; United States and international arbitrations; and presentations of results of

         forensic investigations to the SEC, Department of Justice and Office of Foreign Assets

         Control.

    5.   I am a Certified Public Accountant licensed in Texas and Louisiana. I am a graduate

         of Louisiana Tech University in Ruston, Louisiana with Bachelor of Science and

         Master of Business Administration degrees. My professional experience has spanned

         many industries in the United States and internationally including information

         technology, healthcare, investment companies, financial institutions, pulp and paper,

         construction, engineering, oil and gas, mining and real estate. My career includes 28

         years (18 as an audit and leadership partner) with Arthur Andersen, where, in addition

         to signing audit opinions, I held many leadership positions over several years,

         including, among others, (a) Managing Partner – Global Risk Management for the

         worldwide firm, (b) Managing Partner of Practice Directors (risk management) for

         Global Audit and Business Advisory Practice and (c) Chairman of Global Risk

         Management Executive Committee.

    6.   I also served as a Practice Director for the Financial Markets Industry for Arthur

         Andersen and signed opinions on audits of financial institutions including during the



                                               3
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 6 of 70
CONFIDENTIAL


         high-risk banking and savings and loan crisis period in the 1980s. I also consulted as

         a Practice Director on a wide range of accounting and auditing issues including, among

         others, weaknesses in and overrides of internal controls, restatements of financial

         statements, related party transactions, fraudulent transactions, purchase accounting,

         structuring of acquisitions, liquidity, type of audit report to be issued and integrity of

         management. My consultation covered issues in several industries, assisted with

         enhancements to audit methodology based on changing business and industry

         conditions, evaluated and disciplined partners for performance issues, supervised the

         audit practice review program, and conducted numerous accounting and auditing

         training sessions, among many other responsibilities.

    7.   I also have courtroom and arbitration-recognized expertise and experience in the

         application of Generally Accepted Accounting Principles (“GAAP”) (in numerous

         countries), International Financial Reporting Standards, and in the application of

         auditing standards that are generally accepted throughout the global financial reporting

         community.     Furthermore, I have extensive experience in developing financial

         information through forensic investigations and in the use of such information by

         companies’ managements in adjusting their companies’ financial statements. I have

         significant experience in evaluating investigative information presented by

         managements for potential restatements and auditing such restatements. Critical to

         those evaluations is my decades-long experience in concluding on what is considered

         to be appropriate documents supporting restatement adjustments.

    8.   Attached as Appendix 1 is my curriculum vitae.




                                               4
      Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 7 of 70
CONFIDENTIAL


    9.   I am being compensated for my involvement in this matter based upon our standard

         hourly billing rates of $750 an hour. My fee is not contingent upon my opinions

         reached or the outcome of this matter. My opinions in this matter are based upon my

         judgment and expertise in accounting and auditing, among other areas as noted above,

         and my analysis of the information provided to and collected by FTI. FTI is being

         compensated for time incurred by other professionals who have supported my analysis

         in this matter at various billing rates.

   10.   This report should not be construed to constitute or contain opinions on matters of law,

         nor as an audit or any other type of attestation opinion. This report is confidential and

         should not be disclosed or referred to in whole or in part outside of this proceeding

         without my prior written consent.


Information Considered

   11.    I have considered the documents, witness testimony and other information as described

         in Appendix 2 in forming my opinions in this matter. This report is based on

         information available as of the date of the report. Upon review of any additional

         relevant information that may become available, I reserve the right to amend or

         supplement my findings or opinions set forth in this report.


Executive Summary

   12.   In my opinion, the allegation that Houserman overrode internal controls during Fiscal

         2018 relating to the accrual of her bonus as President of SST leading to her termination,

         was clearly not supported by the facts and circumstances and has no foundation based

         on my extensive, independent assessment of the evidence presented and my 46 years



                                                    5
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 8 of 70
CONFIDENTIAL


         of experience. Simply put, Houserman did not override internal controls relating to

         her bonus accrual and termination for such was not appropriate.

   13.   Houserman’s actions were consistent with the guidelines and expectations pursuant to

         the rules for accrual accounting and the internal control over financial reporting

         (“ICFR”) requirements of Sarbanes Oxley (“SOX”) under the securities acts relating to

         public companies like Comtech. Houserman, in my view, made appropriate decisions

         and took appropriate actions from an accounting and auditing perspective in dealing

         with the uncertainty during the first six months of Fiscal 2018 of how to properly accrue

         for her Fiscal 2018 bonus, given that her measurement of achievement included what

         she reasonably believed to be erroneous negative adjustment of $6.297 million to actual

         pre-tax profit. Consistent with accrual accounting guidelines and internal controls

         under ICFR, Houserman questioned the appropriateness of the $6.297 million negative

         adjustment, which she believed to be an error in the calculation and called for its

         correction.

   14.   Consistent with GAAP and proper internal controls, she provided direction to SST’s

         Vice President, Finance, Jason Christensen (“Christensen”) to accrue for her and the

         SST division’s Fiscal 2018 bonuses excluding the deduction for the reasons noted

         below. Houserman served as President of SST, not an accountant, and relied on

         Christensen to maintain accurate books and records consistent with the proper

         accounting and internal control guidelines, which he did, considering the needed

         accuracy in excluding the negative adjustment and unresolved nature of the issue.

   15.   Houserman’s concern and actions regarding the negative adjustment being an error

         were legitimate given the absence of adjustment documentation, no timely



                                               6
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 9 of 70
CONFIDENTIAL


         communication from Comtech executive management for several months regarding the

         potential error, illogical nature of the adjustment as applied in Fiscal 2018, and

         confusion relating to the adjustment’s history for the year ended July 31, 2017 (“Fiscal

         2017”).    As soon as Houserman discovered the questionable adjustment, she

         communicated with Kornberg, CEO, who signed the Fiscal 2018 Goal Sheet, noting

         the error and requesting resolution. Houserman followed up with Kornberg on multiple

         occasions. Houserman also fully disclosed the issue in the quarterly sub-certifications

         regarding compliance with ICFR submitted to Comtech corporate accounting for the

         first and second quarters of Fiscal 2018 that she and Christensen executed.

         Nevertheless, Houserman did not receive a timely response from Kornberg or Comtech

         management about the error.

   16.   I reviewed the extensive record and testimony relating to Houserman’s actions relating

         to the accrual ignoring the negative adjustment and have concluded that she was put in

         an impossible situation by Comtech executive management’s failure to respond

         promptly to her question regarding the apparent error. In order to comply with the

         internal controls relating to recording of proper estimation of accruals on a monthly

         basis, Houserman did what any prudent executive would do and recorded what she

         deemed to be the correct estimate, setting aside the negative adjustment, given Comtech

         is a public company with quarterly reporting requirements. She then disclosed such

         action in the quarterly sub-certification, a best practice from an auditing and accounting

         perspective.

   17.   Comtech, not Deloitte & Touche LLP (“Deloitte”) or PricewaterhouseCoopers LLP

         (“PwC”), concluded that what Houserman did when allegedly overriding internal



                                               7
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 10 of 70
CONFIDENTIAL


               controls was a Significant Deficiency in ICFR. Based on my decades of auditing and

               accounting experience, I disagree with Comtech’s conclusion.

       18.     Likewise, I note that John Sarno (“Sarno”), Deloitte engagement partner on the

               Comtech audit, testified that, given the unresolved nature of the negative adjustment,

               what Houserman did should not even be a Deficiency in ICFR—let alone a Significant

               Deficiency. I agree with Sarno. Sarno also testified that accruals should be recorded

               based on what is deemed to be the correct information, consistent with ICFR, which is

               what Houserman directed Christensen to do here. I also agree with Sarno in that regard.

       19.     In my opinion, Houserman complied with ICFR and did what I would expect any

               executive to do under the circumstances in order to reflect in the accounting records

               proper accruals, adjusting for questionable items, pursuant to the accounting and

               internal control guidelines, including discussing and coordinating with Christensen, her

               top accounting leader for SST, and raising the issue repeatedly to Comtech

               management.


Relevant Background Considered in My Analysis

Background

       20.     Comtech is a provider of advanced communication solutions for both commercial and

               government customers worldwide. 1             Houserman entered into an employment

               agreement on February 27, 2016 as President of SST (“2016 Comtech Agreement”)

               subsequent to Comtech’s acquisition of TeleCommunications Systems, Inc. (“TCS”).

               The 2016 Comtech Agreement contained, among others, provisions relating to (i)




1
    Comtech Telecommunications Corporation, July 31, 2019 Form 10-K, at 1.

                                                        8
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 11 of 70
CONFIDENTIAL


            compensation, (ii) bonus plan and structure (utilizing Comtech’s Goal Sheets), (iii)

            stock compensation, (iv) benefits and (v) reporting structure. 2

    21.     Beginning April 27, 2016 through August 13, 2016, Houserman was on maternity

            leave. 3 While on maternity leave, she was notified that the Call Handling product line

            for which SST had been responsible would be moved to another subsidiary led by Jay

            Whitehurst (“Whitehurst”) effective August 1, 2016. 4

    22.     Subsequent to its transfer, a $6.297 million loss was projected relating to the Call

            Handling product line for Fiscal 2017. Thus, Houserman’s Fiscal 2017 Goal Sheet

            reflected a reduction of $6.297 million, representing the estimated Fiscal 2017 loss for

            the Call Handling product line, in calculating her actual pre-tax profit for purposes of

            calculating her bonus achievement against SST’s goals as established by Comtech’s

            Executive Compensation Committee. 5 There was not any agreement regarding the

            application of a similar reduction for the Goal Sheet for Fiscal 2018 or beyond. 6

    23.     In addition, the pre-tax profit goal reflected on the Fiscal 2017 Goal Sheet included a

            reduction of $6 million representing a rounded amount deduction for the $6.297 million

            estimated loss for the Call Handling product line for Fiscal 2017 which effectively

            offset the deduction from the actual pre-tax profit for Fiscal 2017. 7




2
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 2.
3
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 3.
4
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 3; Eichberger00014-00015.
5
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 3.
6
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 4.
7
  Eichberger000604-000606.

                                                    9
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 12 of 70
CONFIDENTIAL


    24.     In September 2017, Houserman received her Fiscal 2018 Goal Sheet which she signed

            and returned in October 2017. Prior to signing her Fiscal 2018 Goal Sheet, Comtech

            did not discuss with Houserman any continued application of the $6.297 million

            adjustment in Fiscal 2018. When signing that Goal Sheet, Houserman did not notice

            that it included another $6.297 million reduction from SST’s actual pre-tax profit

            achievement which she later in early November 2017 noticed and suspected to be an

            error. 8

    25.     In early November 2017, when working with Christensen on the accruals for Fiscal

            2018, he alerted her to the fact that the goal sheet contained the same reduction as from

            Fiscal 2017. 9

    26.     Neither the previous nor current CEO had indicated that the $6.297 million reduction

            would be applied over multiple years, and, based on her emails to Comtech’s CEO in

            November 2017, Houserman apparently believed that the inclusion of the reduction in

            Fiscal 2018 was an error. To resolve the apparent error, she reached out to the CEO,

            Kornberg, alerting him of the apparent error. She requested, beginning in November

            2017, that the Vice President, Finance (Christensen), who did not disagree, accrue for

            the bonus based on what she believed to be the correct amount (i.e., excluding the

            $6.297 million deduction). 10 The issue went unresolved for three months, despite

            attempts by Houserman to resolve with Kornberg.




8
  Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 5.
9
  TSYS070730-070731; TSYS070740-070741.
10
   Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 5, 7.

                                                    10
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 13 of 70
CONFIDENTIAL


    27.     Houserman fully disclosed the apparent error in the first and second quarter of Fiscal

            2018 Quarterly Financial and Disclosure Consideration Checklists (“Quarterly

            Checklist”) and noted the needed resolution in her President’s reports for SST issued

            to Comtech corporate executive management in December 2017 and January 2018. 11

    28.     When Comtech’s CFO, Porcelain, finally informed Ms. Houserman in February 2018

            that he did not believe the $6.297 million adjustment to be an error on the Fiscal 2018

            Goal Sheet, Houserman complained that the company was treating her bonus

            differently than it was treating the other Presidents’ (all males) bonuses.             Porcelain

            responded by telling Houserman to be “careful what [she] wish[ed] for.” 12

    29.     Comtech’s Audit Committee met on March 6, 2018 to discuss, among other topics, the

            alleged override of internal controls by Houserman which was deemed by the

            Committee to be a Significant Deficiency in internal controls. The Audit Committee

            agreed to terminate Houserman at such meeting as a result of the alleged override of

            internal controls. Various members of Comtech management attended the meeting,

            including Kornberg and Porcelain, as well as representatives of Deloitte, independent

            auditors for Comtech, and PwC, Internal Audit team 13 for Comtech. 14

    30.     Comtech engaged the law firm Proskauer Rose LLP (“Proskauer”) on March 18, 2018

            to conduct an investigation in response to those complaints of gender discrimination

            and retaliation made by Houserman with respect to her Fiscal 2018 Goal Sheet. Nicole




11
   TSYS024643; John Sarno Deposition, July 22, 2020, Exhibit 17A; Fred Kornberg Deposition, July 30, 2020,
Exhibits 11A and 12A.
12
   Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 7, 8.
13
   Tricia Sheehan Deposition (Rough Draft Transcript), August 13, 2020, at 9-10.
14
   TSYS000757; TSYS025148.

                                                      11
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 14 of 70
CONFIDENTIAL


               A. Eichberger (“Eichberger”), partner with Proskauer, conducted the investigation and

               issued her report on March 28, 2018. 15

       31.     On April 2, 2018, Comtech terminated Houserman for cause, citing willful violation of

               material Comtech policies and procedures and overriding Comtech’s established

               financial reporting processes relating to the accrual of SST bonus amounts excluding

               the $6.297 million amount. 16

Standards for Governance and Internal Controls

       32.     Strong governance and an effective system of internal control (including control over

               compliance with laws and regulations) is the foundation for every company, regardless

               of size or complexity. The success or failure of a company can be driven by the strength

               or weakness of its system of internal control. All internal control activities, to be

               effective, should be fully integrated in the company and embedded in operational

               activities to ensure seamless execution.

       33.     Appropriate internal controls vary by company, depending on factors such as its size,

               nature and location of operations and risk. Internal control must be judged as an entire

               system, instead of control by control; weaknesses in one area of a company’s controls

               may be overcome by strengths in other areas. Determining the overall effectiveness of

               a system of internal control is judgmental, guided by standards such as those discussed

               below. Ultimately, though, the stronger and more effective a system of internal control

               is, the more management can rely on those internal controls in the day-to-day operation

               of the entity.




15
     Eichberger00010-00018; https://www.proskauer.com/professionals/nicole-eichberger.
16
     TSYS038822.

                                                        12
        Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 15 of 70
CONFIDENTIAL


     34.     While internal controls are the responsibility of all employees, senior management

             plays a significant role. Finance and accounting officers have responsibilities regarding

             documenting and executing certain processes, while all of management has supervisory

             responsibility for the proper execution of controls by their teams, and identification and

             mitigation of risks. Management must also establish a strong culture with a positive

             “tone at the top.” Internal Audit groups are primarily responsible for evaluating the

             effectiveness of the controls, including compliance with documented policies and

             procedures. The entity’s Board of Directors and its Audit Committee have oversight

             responsibility and should receive regular reporting by both internal and external

             auditors regarding the effectiveness of the entity’s controls, as well as act proactively

             to address new risks.

     35.     No system of internal control is perfect. There are always areas requiring improvement

             or enhancement, whether due to identification of weaknesses or recognition of new best

             practices. It is expected that management will react to resolve the issue or incorporate

             the new practice. This requires a continuous process of evaluating the system of

             internal control.

Internal Control Framework

     36.     The accepted criteria for establishing internal control and evaluating its effectiveness

             were established by COSO in 1992, amended in 1994 and updated in 2013. 17 COSO


17
  Internal Control—Integrated Framework issued by Committee of Sponsoring Organizations of the Treadway
Commission (September 1992, amended May 1994) (“COSO”), at 96-97. The National Commission on Fraudulent
Financial Reporting (“Treadway Commission”) was created in 1985 by the joint sponsorship of the American
Institute of Certified Public Accountants, American Accounting Association, Financial Executives Institute, Institute
of Internal Auditors and Institute of Management Accountants. The major objective of the Treadway Commission
was to identify the causal factors of fraudulent financial reporting and to make recommendations to reduce its
incidence. A resulting study was conducted under the auspices of COSO to provide criteria for establishing internal


                                                         13
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 16 of 70
CONFIDENTIAL


             defines internal control as a process, effected by an entity’s board of directors,

             management and other personnel, designed to provide reasonable assurance regarding

             the achievement of objectives in the following categories:


                 •    Effectiveness and efficiency of operations.

                 •    Reliability of financial reporting.

                 •    Compliance with applicable laws and regulations. 18

     37.     The three categories of controls are distinct, yet overlapping, and address different

             aspects of a company’s business. For the purposes of my analysis, which is focused on

             the ICFR, the key attributes of effective internal control include: (1) An effective

             system of internal control is a process, not a singular control; (2) internal control is

             implemented by people; and (3) effective internal control must only provide reasonable

             assurance of the reliability of a company’s financial reporting or compliance with laws

             and regulations—not absolute assurance against problems. 19

     38.     SOX and related SEC requirements call for senior management of public companies

             like Comtech to publicly certify to the effectiveness of the company’s ICFR, based on

             management’s own assessment of that system of controls. External auditors like

             Deloitte, independent auditors for Comtech, are then required to issue opinions in their

             public audit reports regarding the auditor’s own opinion on the effectiveness of the

             company’s ICFR (as well as the auditor’s opinion on management’s assessment of



control and evaluating its effectiveness for use by management, internal and external auditors, educators and
regulatory bodies, resulting in the Internal Control—Integrated Framework. In 2013, COSO updated the Internal
Control – Integrated Framework to help organizations design and implement internal control in light of changes in
the operating and business environments since1994. Internal Control—Integrated Framework issued by Committee
of Sponsoring Organizations of the Treadway Commission (May 2013).
18
   Id., at 13.
19
   Id., at 3, 13.

                                                       14
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 17 of 70
CONFIDENTIAL


            those controls). 20 The SEC adopted COSO as the framework for evaluating the

            effectiveness of ICFR under SOX. 21 For the purposes of my analysis, then, I will focus

            on the COSO criteria for evaluating effectiveness of internal controls.

     39.    The effectiveness of a company’s ICFR is determined by management through

            performing reviews, assessments, testing and analysis of the various internal controls

            throughout the organization. A key process performed by many companies is receiving

            sub-certifications from various members of management, including presidents, CFOs

            and controllers, 22 in different operations of the companies, such as divisions and

            subsidiaries, covering the effectiveness of ICFR for their respective area. The sub-

            certifications are accumulated by the company’s executive management in order to

            assess for the certification of effectiveness of ICFR by the CEO and CFO included in

            Form 10-K filed with the SEC. 23 The sub-certification process was used by Comtech

            for its various subsidiaries on a quarterly basis with the form being signed by the

            President and Vice President, Finance and forwarded to the corporate finance and

            accounting group. 24

Components of Effective Internal Control

     40.    According to COSO, effective internal control can be evaluated through looking at five

            overlapping concepts: 25



20
   SEC Release No. Rel.T.33-8238.I.; Comtech Telecommunications Corporation, July 31, 2017 Form 10-K, at F-2,
F-3. Exhibit 31.1, Exhibit 31.2, Exhibit 32.1, Exhibit 32.2.; Comtech Telecommunications Corporation, July 31,
2018 Form 10-K, at F-2, F-3. Exhibit 31.1, Exhibit 31.2, Exhibit 32.1, Exhibit 32.2.
21
   SEC Release No. Rel.T.33-8238.II.A-B.
22
   Survey of Sub-Certifications; http://scsgp.informz.net/SCSGP/data/images/Alert%20Documents/Summary%20-
%20SOX%20302%20Sub-Certification%20Practices.pdf.
23
   Deloitte, Refocus your certification programs lens. How to unlock hidden value, copyright 2020.
24
   Tricia Sheehan Deposition (Rough Draft Transcript), August 13, 2020, at 30-31.
25
   Internal Control—Integrated Framework, at 4-5, 16, 18, 23-32, 33-48, 49-57, 59-67, 69-78.

                                                      15
     Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 18 of 70
CONFIDENTIAL


   41.   Effective Control Environment. Management needs to set the right “tone at the top,”

         or attitude, in the organization, by providing strong, thoughtful, ethical, diligent

         leadership that motivates employees throughout the organization to do the right thing.

         The organization should be structured to provide a framework within which activities

         for achieving company-wide objectives are planned, executed, controlled, and

         monitored. Key management committees should be established to evaluate and analyze

         operating and financial reporting decisions, and a company’s Audit Committee should

         focus on risk areas and adherence to codes of conduct.

   42.   Effective Risk Assessment. Management needs to establish and implement processes

         to identify, analyze, and manage the risks the entity faces. Risk assessment should take

         into account a wide range of risks, both internal and external, that a company faces and

         which must be dealt with to mitigate the risks.          Identification of risks is the

         responsibility of management and the Board of Directors, and in addition to formal risk

         assessments, can be accomplished by proactive planning, budgeting, and reacting to

         weaknesses identified by Internal Audit, external auditors, or others.

   43.   Effective Control Activities. Management must establish and execute policies and

         procedures to ensure that management’s chosen actions are accomplished. Control

         activities occur throughout the organization, at all levels and in all functions, and

         include a wide range of processes including approvals, authorizations, budgets,

         verifications, reconciliations, securing assets, performance reviews, and segregation of

         duties. These can be referred to as preventive controls, detective controls, manual

         controls, computer controls, and management controls. Control activities usually

         involve both a policy establishing what should be done, and a procedure or process to



                                              16
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 19 of 70
CONFIDENTIAL


               implement the policy. The individual within the company that has responsibility for

               design of a specific process or its execution is the owner of the internal control. The

               bonus accrual process included in Comtech’s HR & Employee Compensation

               Guidelines, 26 and the focus of this case, is an example of a control activity and,

               specifically for SST, Christensen was the owner.

       44.     Effective Information and Communication. Management must communicate its

               expectations to employees and establish other lines of communication to enable

               employees to identify, capture, and exchange information relating to operations,

               finance, and compliance. Examples include providing training, policies and procedures

               manuals and a complaint process. Management may hold meetings to discuss operating

               and financial issues across the enterprise; distributing Internal Audit reports and action

               steps helps improve process weaknesses; and issues of all types may be raised to

               management in Board of Directors or Board committee meetings.

       45.     Effective Monitoring. An enterprise must continually assess its system of internal

               control, whether through ongoing monitoring or oversight, or specific evaluations.

               Employees should be asked to affirm compliance with a company’s policies or laws

               and regulations; internal and external auditors should audit the company and its

               operations and provide recommendations for improving any weaknesses in internal

               controls. Identified issues should be reported to higher levels of authority and resolved

               on a timely basis.




26
     Eichberger00067.

                                                    17
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 20 of 70
CONFIDENTIAL


       46.     Identification of weaknesses in ICFR can be reflected into three categories, 27 all of

               which require judgment by management, given their responsibility for internal controls,

               as to proper classification: 28

       47.     Deficiency in internal control (“Deficiency”). A Deficiency in ICFR exists when the

               design or operation of a control does not allow management or employees, in the

               normal course of performing their assigned functions, to prevent, or detect and correct,

               misstatements on a timely basis. A Deficiency in design exists when (a) a control

               necessary to meet the control objective is missing, or (b) an existing control is not

               properly designed so that, even if the control operates as designed, the control objective

               would not be met. A Deficiency in operation exists when a properly designed control

               does not operate as designed or when the person performing the control does not

               possess the necessary authority or competence to perform the control effectively.

       48.     Material Weakness. A Deficiency, or a combination of Deficiencies, in ICFR, such

               that there is a reasonable possibility that a material misstatement of the entity’s

               financial statements will not be prevented, or detected and corrected, on a timely basis.

               A reasonable possibility exists when the likelihood of an event occurring is either

               reasonably possible or probable as defined as follows:

                      • Reasonably possible. The chance of the future event or events occurring is
                        more than remote but less than likely.
                      • Probable. The future event or events are likely to occur.

       49.     Significant Deficiency. A Deficiency, or a combination of Deficiencies, in ICFR that

               is less severe than a Material Weakness yet important enough to merit attention by

               those charged with governance. By definition, a significant control deficiency is not a


27
     AU-C Section 265.06-.07.
28
     Tricia Sheehan Deposition (Rough Draft Transcript), August 13, 2020, at 14-17.

                                                          18
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 21 of 70
CONFIDENTIAL


            situation that could result in a material misstatement of the financial statements and go

            undetected. This was the category assigned to Houserman’s alleged override of internal

            controls by Comtech executive management.

Accrual Accounting and Estimates

     50.    Accrual accounting, pursuant to GAAP, attempts to record the economic or financial

            effects on an entity of transactions and other events and circumstances that have cash

            consequences for the entity in the periods in which those transactions, events and

            circumstances occur rather than only in the periods in which cash is received or paid

            by the entity. This includes transactions of all kinds for an entity including, among

            others, credit transactions, barter exchanges, changes in the form of assets or liabilities

            and circumstances that have cash consequences for an entity but involve no concurrent

            cash movement. 29 This includes items such as accrual of bonuses of all kinds by

            entities, such as the Houserman bonus.

     51.    Determination of the amounts to record following GAAP many times requires

            estimates since exact amounts may not be known at the time transactions have occurred

            or are continuing to occur such as recording bonuses over several months and quarters

            during the year. Estimates inherent in the financial reporting process inevitably involve

            assumptions about future events 30 such as achievement of certain pre-tax profit

            amounts combined with actual year to date results inherent in estimating bonus

            accruals, such as in this case. Comtech discloses its use of estimates and assumptions

            in determining the amounts of assets, liabilities, disclosures, sales and expenses



29
   Statement of Financial Accounting Concepts No. 6: Elements of Financial Statements, ACCRUAL
ACCOUNTING, 139-140.
30
   FASB Accounting Standards Codification, 275, Risks and Uncertainties, Use of Estimates (U.S. GAAP).

                                                      19
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 22 of 70
CONFIDENTIAL


            included in its consolidated financial statements and that actual results may differ from

            those estimates. 31

     52.    Management is responsible for the fair presentation of financial statements in

            conformity with GAAP and in so doing implicitly or explicitly make assertions

            regarding the recognition, measurement, presentation and disclosure of information in

            the financial statements and related disclosures. Certain of these assertions are:

                  • Completeness – all transactions and events that should have been recorded have
                    been recorded.
                  • Accuracy – amounts and other data relating to recorded transactions and events
                    have been recorded appropriately. 32

     53.    Such assertions are key to accurately recording transactions in the accounting records

            for inclusion in the financial statements, including accruals subject to the estimation

            process, consistent with GAAP, such as Houserman’s bonus. Accuracy is essential,

            which means not recording amounts believed to be erroneous or based on flawed

            assumptions. This is the responsibility of the internal control or process owner, which

            for Houserman’s bonus accrual, was Christensen.


My Opinions and Analysis

The calculations and presentations of pre-tax profit bonus goals reflected in the Goal Sheets
for Fiscal 2017 and Fiscal 2018, respectively, were fraught with error, illogical expectations
and a lack of knowledge by Comtech executive management as to how they were derived and
managed. Furthermore, Houserman’s approach to dealing with these issues was appropriate,
from an auditing and accounting perspective, and not an override of internal controls.

     54.    Houserman signed an employment agreement on February 27, 2016 with Comtech to

            become President of SST effective with the acquisition of TCS on February 23, 2016. 33


31
   Comtech Telecommunications Corporation, July 31, 2018 Form 10-K, at F-13.
32
   AU§326.12.
33
   Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 2; Comtech Telecommunications Corporation, July 31, 2017 Form 10-K, at 10.

                                                    20
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 23 of 70
CONFIDENTIAL


            Houserman also executed Comtech’s Standards of Business Conduct on August 28,

            2017 which includes, among other items, requirements relating to financial reporting

            and accounting including reporting of noncompliant situations to appropriate

            management levels within Comtech. 34

     55.    One policy and procedure that Houserman committed to comply with, pursuant to

            executing the Standards of Business Conduct, is Comtech’s HR & Employee

            Compensation Guidelines, Policy #08-01-11, effective August 1, 2011, with changes

            through July 31, 2014. 35 The HR & Employee Compensation Guidelines includes

            sections dealing with the Subsidiary President Annual Non-equity Incentive Plan, Goal

            Sheets and accrual for the resulting incentive payments. 36

     56.    An executive working for a company that is acquired by another and is offered and

            accepts a prominent position with the purchaser, such as in this situation, experiences

            a cultural learning curve with the new executive environment. Houserman worked

            through this same process, including being on maternity leave from April 27, 2016 to

            August 13, 2016, 37 learning about Comtech’s various policies and procedures,

            including the various bonus plans reflected on the Goal Sheets that are determined by

            the CEO.

     57.    However, the CEO role changed quickly after Houserman joined Comtech from Dr.

            Stanton D. Sloane (“Sloane”), CEO at date of acquisition, to Kornberg on September

            29, 2016. 38 Furthermore, Sloane made the decision, prior to his departure, that the Call



34
   TSYS000502-000525, TSYS014507-014508.
35
   Eichberger00028-00072.
36
   Eichberger00063-00069.
37
   Lynne Houserman v. Comtech Telecommunications Corporation, Fred Kornberg and Michael D. Porcelain,
Amended Complaint, at 3.
38
   Comtech Telecommunications Corporation, September 29, 2016 Form 8-K.

                                                    21
        Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 24 of 70
CONFIDENTIAL


             Handling product line would be transferred to the ENT subsidiary run by Whitehurst,

             effective August 1, 2016. 39

     58.     In my opinion, an acquisition by another company, new culture, three-month maternity

             leave, transfer of a major division and new CEO, all occurring within a nine-month

             period, leading up to the first full fiscal year Goal Sheet Houserman reviewed and

             signed on November 16, 2016, for fiscal 2017, 40 created an environment that would be

             challenging for any executive joining a new company. Porcelain testified that this was

             a hectic time relating to the development of the Fiscal 2017 Goal Sheets. 41 Plus, in

             addition to all this activity, as I will discuss later, Comtech’s corporate executive

             management group demonstrated an astounding weakness in governance managing the

             bonus process with Houserman, having its origin post acquisition of TCS.

     59.     The Goal Sheet that Houserman signed on November 16, 2016 for Fiscal 2017 reflected

             a pre-tax profit goal of $6 million along with “actuals as defined less $6.297.” 42

             Comtech management calculated the $6 million pre-tax profit goal by starting with $12

             million and then subtracting $6 million representing a rounded $6.297 million

             estimated loss for the Call Handling product line for Fiscal 2017. This is reflected in a

             communication dated March 22, 2018 to Eichberger, attorney conducting the

             investigation relating to Houserman’s alleged behavior, noting in the communication

             the amounts “Per 2017 Goal Sheet.” 43




39
   Eichberger00014-00015.
40
   Eichberger00022.
41
   Michael Porcelain Deposition, July 29, 2020, at 71-72.
42
   Eichberger00022.
43
   Eichberger000604-000606.

                                                            22
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 25 of 70
CONFIDENTIAL


     60.    The deduction of $6.297 million from the “actuals as defined” for Fiscal 2017 reflects

            the estimated loss of the Call Handling product line for Fiscal 2017 that was transferred

            to the ENT subsidiary effective August 1, 2016, the first day of Fiscal 2017.44

            Houserman testified that she was sent an email that confirmed such deduction was for

            Fiscal 2017 and there was not any communication that such an adjustment would be

            made in future years. 45

     61.    However, I have not seen any evidence that anyone on Comtech corporate’s executive

            team ever communicated to Houserman that such amount was being deducted from her

            pre-tax profit goal consistent with the deduction from the actual amounts realized

            during Fiscal 2017. In fact, Houserman did not know about this deduction until she

            was preparing for her deposition, long after she was terminated. Houserman testified

            that had she known about the mistake, she would have returned the bonus. 46 In fact,

            no one ever told Houserman about the pre-tax profit goal calculation being an error

            until long after the calculation and payment of the bonus and are now criticizing her

            for not noticing the mistake. 47

     62.    Kornberg speculated in his interview with Eichberger that he believed that Sloane made

            a mistake deducting the $6.297 million from the pre-tax profit goal on the Fiscal 2017

            Goal Sheet and corporate missed it and that he did not believe the decision was

            probably the appropriate one. 48 Porcelain noted in his interview with Eichberger that




44
   Eichberger00015; Eichberger00175.
45
   Lynne Houserman Deposition, November 21, 2019, at 207-208.
46
   Lynne Houserman Deposition, November 21, 2019, at 188-201.
47
   DT 0001015-0001022.
48
   Eichberger01217.

                                                    23
        Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 26 of 70
CONFIDENTIAL


             Sloane made the error. 49 The end result, according to Comtech executive management,

             was that Houserman was overpaid for her bonus by $57,090 for Fiscal 2017. 50

     63.     Kornberg later testified that Sloane made the error, he was not even aware of the error

             until Porcelain told him about it and he never discussed the error with Houserman.51

             In my opinion, this reflects poor governance on the part of Kornberg who did not even

             mention this issue with Houserman, once he finally learned of the error, even though

             he testified that he visited with her probably once a week. 52 Porcelain also testified

             that Sloane was responsible and made the error. 53

     64.      It is apparent that Kornberg does not know what transpired with respect to the

             calculation which is astounding from a governance perspective, given he was the one

             from Comtech management who approved the Fiscal 2017 Goal Sheet as CEO of

             Comtech.

     65.     On October 2, 2017, Houserman signed her Goal Sheet for Fiscal 2018, which reflected

             a deduction of $6.297 million from the actual pre-tax profit experienced for Fiscal

             2018. 54 I have not seen any evidence of Houserman being informed of the deduction

             of $6.297 million—nor any amount of deduction for that matter—for Fiscal 2018 or

             any later fiscal years.

     66.     When Houserman signed the Fiscal 2018 Goal Sheet, she did not notice the penalty of

             reducing pre-tax actual profit by the same $6.297 million used for the Fiscal 2017 Goal

             Sheet. However, on November 9, 2017, she discovered for the first time during a



49
   Eichberger01246-01247.
50
   DT 0001015-0001022.
51
   Fred Kornberg Deposition, July 30, 2020, at 50-61.
52
   Fred Kornberg Deposition, July 30, 2020, at 20-21.
53
   Michael Porcelain Deposition, July 29, 2020, at 54-55.
54
   Eichberger00020.

                                                            24
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 27 of 70
CONFIDENTIAL


               discussion with Christensen that the Fiscal 2018 Goal Sheet included the exact same

               number of $6.297 million as a deduction from actual pre-tax profit. Houserman

               believed this to be a mistake which she did not notice at the time of signing the

               document on October 2, 2017 as she was focused on the overall goal, not the three lines

               comprising the goal. 55 Comtech executive management is critical of Houserman not

               noticing the issue when she signed the Fiscal 2018 Goal Sheet and that it took her 38

               days to identify her concern. 56

       67.     In my opinion, I do not find Houserman’s delay in identifying the issue as problematic

               since, in my experience, even if an error is discovered a few weeks after it occurred, a

               healthy, open dialogue between executives, particularly between the President of a

               business unit and the CEO, should be a best practice in a company. As I will discuss

               later, such a healthy environment did not exist at Comtech, at least toward Houserman.

               Houserman was new to Comtech and different executives focus on documents in

               different ways with some zeroing in on the ultimate total. I do not find it troubling

               from an auditing or accounting perspective that Houserman did not notice the deduction

               until later. What’s more important is that, upon learning of the apparent error, she did

               not blindly accrue based on that error, but instead raised it with the CEO and sought

               guidance on how to accrue going forward. That is exactly what she should have done,

               under the internal control framework in place at Comtech.

       68.     Comtech management also criticizes Houserman for not providing Christensen a copy

               of the final Fiscal 2018 Goal Sheet for him to use when performing the monthly




55
     Lynne Houserman Deposition, November 21, 2019, at 211-214.
56
     DT 0001015-0001022.

                                                      25
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 28 of 70
CONFIDENTIAL


            accruals. 57 However, Houserman testified that she believed Christensen received her

            final Fiscal 2018 Goal Sheet from corporate. 58 This is reasonable given Christensen

            represented to Deloitte in responding to audit fraud inquiries that SST has effective

            controls in place to identify fraud and unintentional errors and that he maintains an

            open channel of communication with Porcelain and the corporate management team on

            any and all issues identified. Christensen also represented that SST provides a monthly

            reporting package to corporate and discusses in depth with the corporate team, which

            would provide ample opportunity for corporate to flag any divergences from the final

            Fiscal 2018 Goal Sheet. 59        Finally, on November 8, 2017, Comtech corporate

            accounting told Christensen in an email that Houserman had a signed goal sheet. 60 It

            defies common sense for Comtech to claim that Christensen was not aware that

            Houserman’s Goal Sheet had been fully executed.

     69.    In my opinion, Houserman’s position is appropriate that Christensen should have

            retrieved all final Goal Sheets from corporate to prepare accruals for SST’s monthly

            and quarterly financial statements, given his top accounting position and represented

            coordination and communication with the corporate team. Financial reporting within

            companies should be seamless and coordinated with all appropriate agreements and

            documents provided to subsidiaries for proper accruals. Christensen is the owner of

            SST’s accounting records and financial statements and he should have been proactive

            in seeking that which he needed to complete timely and accurate accruals pursuant to

            GAAP.


57
   TSYS038823.
58
   Lynne Houserman Deposition, November 21, 2019, at 227-228.
59
   DT 0000389-0000390.
60
   TSYS048550–51.

                                                    26
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 29 of 70
CONFIDENTIAL


       70.     When Houserman first noticed on November 9, 2017 the $6.297 million being deducted

               from actual pre-tax profit she immediately concluded it was a mistake that was an

               inadvertent carryover from the Fiscal 2017 Goal Sheet, since she was never informed

               of and never agreed to a two-year penalty for transferring the Call Handling product

               line. 61 In my opinion, applying the exact equal amount of deduction from actual pre-

               tax profit in Fiscal 2018 as was used in Fiscal 2017 seems quite odd and inconsistent

               with a logical approach, given that a product line’s losses are rarely flat year over year.

               Moreover, effective August 1, 2016, the Call Handling product line was no longer

               Houserman’s responsibility having been transferred to the ENT Division; therefore, it

               was illogical for Houserman to continue to be impacted for something out of her

               management control. Given this illogical approach, it seems reasonable to me that

               Houserman would be confused as to the source of the repetitive deduction for Fiscal

               2018 and, as the leader of SST, acted appropriately by raising it as an apparent error.

       71.     Houserman’s immediate reaction, consistent with appropriate GAAP and internal

               controls, was to send an email to Kornberg, CEO, on November 9, 2017 notifying him

               of the error of deducting $6.297 million from actual pre-tax profit for Fiscal 2018 and

               requesting a revised Goal Sheet for signature. 62 The approach taken by Houserman, in

               my opinion, from an internal control process perspective, was appropriate in order to

               achieve resolution and correct a potential error.

       72.     I have not seen any evidence that any deduction against actual pre-tax profit beyond

               the Fiscal 2017 Goal Sheet was contemplated by Sloane or Kornberg as a result of the

               transfer of the Call Handling product line. Kornberg stated in his interview with


61
     Lynne Houserman Deposition, November 21, 2019, at 213; Eichberger01194.
62
     Eichberger01194; TSYS014465; Lynne Houserman Deposition, November 21, 2019, at 218.

                                                      27
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 30 of 70
CONFIDENTIAL


           Eichberger that he did not know what Sloane decided regarding deducting the $6.297

           million for years subsequent to Fiscal 2017 and that everyone has a different

           recollection of the calculation. Kornberg also noted that no one has documentation of

           what Sloane decided so he just continued the prospective deduction to do what Sloane

           did and that he did not have enough information to know what was decided. 63 Porcelain

           also confirmed there was not any documentation of how the Call Handling product line

           adjustment was to be made. 64

     73.   Upon receiving Houserman’s email on November 9, 2017, Kornberg requested

           Houserman to send the agreement regarding transferring the Call Handling product line

           to ENT to which Houserman responded the next day with the email regarding

           generally, without amounts, how the bonus pool would be calculated, which was the

           only documentation available. It is also revealing to note that following this email to

           Kornberg, Porcelain emailed Kornberg that he should wait until Monday to respond

           and the issue is more complicated than appears. Not receiving any further response,

           Houserman followed up with Kornberg on November 28, 2019 requesting resolution

           of when the error would be corrected on her Fiscal 2018 Goal Sheet to which Kornberg

           responded he would get back with her after he got the facts of what Sloane, Houserman

           and Whitehurst agreed to. 65 Here, too, Houserman’s actions were consistent with

           attempting to achieve the correct GAAP answer and with proper internal controls.

     74.   Kornberg never responded with a resolution regarding whether or when the Fiscal 2018

           Goal Sheet error would be corrected, even though Houserman had contacted Kornberg



63
   Eichberger01217-01219.
64
   Michael Porcelain Deposition, July 29, 2020, at 152.
65
   Lynne Houserman Deposition, November 21, 2019, Exhibit 9; TSYS014462-014470; TSYS074608-074610.

                                                  28
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 31 of 70
CONFIDENTIAL


            on November 9 and November 28, 2017, and raised the issue in her SOX sub-

            certifications and in her President’s Reports for December 2017 and January 2018. 66

            On February 13, 2018 SST was requested by the Corporate Controller to reverse what

            he described as an over accrual of the bonus amount for the quarter ended January 31,

            2018 as SST had accrued the bonus assuming the $6.297 million error would be

            corrected. Houserman emailed Kornberg upon receiving the correction requesting that

            the error, unresolved for three months, be corrected for the 2018 bonus calculations and

            even offered to meet with the Compensation Committee of the Board of Directors.

            Kornberg again stalled and emailed Houserman that she needed to be patient, that no

            correction would be made until the situation is evaluated, that there were many items

            to be considered and that her accrual was not authorized. 67 Bottom line, Kornberg, as

            CEO who signed the Fiscal 2018 Bonus Sheet, never gave Houserman an answer to her

            question, that was clearly legitimate, given the confusion about the bonus calculations

            regarding the Call Handling product line transfer.               Houserman, again, was

            appropriately attempting to resolve the apparent GAAP error consistent with proper

            internal controls.

     75.    I did not see any evidence in my review of the various emails and interview notes that

            Kornberg or Porcelain communicated with Houserman that the deduction of $6.297

            million from pre-tax profit on the Fiscal 2018 Goal Sheet was correct and that she was

            wrong in her assumption that it was an error. However, contrary to his responses in his

            Eichberger interview, 68 Kornberg testified that he told Houserman several times


66
   TSYS074608–10; TSYS024643–024648; John Sarno Deposition, July 22, 2020, Exhibit 17A; Fred Kornberg
Deposition, July 30, 2020, Exhibits 9, 11A and 12A.
67
   Lynne Houserman Deposition, November 21, 2019, Exhibit 9; TSYS014462-014470.
68
   Eichberger01214-01222.

                                                   29
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 32 of 70
CONFIDENTIAL


               between November 10, 2017 and November 28, 2017 that the Fiscal 2018 Goal Sheet

               was correct and there was not an error. He also testified, however, that he could not

               locate any written agreement documenting the deduction process and never called

               Sloane for clarification. Further, Kornberg dismissed in his testimony the documented

               requests by Houserman seeking resolution of the error by repeating that he had

               responded to her verbally, by insisting that he had told her to be patient, or by offering

               other reasons why her requests were off base. 69

       76.     Kornberg also tried to justify applying the Call Handling product line reduction against

               SST’s pre-tax profit across multiple years by noting that Whitehurst had told him that

               he would not have taken on a multi-year loss without a benefit. 70 Even if that is the

               case, there is no accounting principle requiring that any multi-year benefit that is

               provided to Whitehurst has to be balanced by a corresponding multi-year penalty to

               Houserman. These bonus goals, as well as any adjustments or penalties, are set at

               corporate management’s discretion, and, accordingly, do not need to be zero-sum

               across the divisions. In other words, no accounting principle would require there to be

               symmetry between Whitehurst’s and Houserman’s actual pre-tax profit bonus

               calculations with respect to the Call Handling product line. Indeed, it would be illogical

               for there to be such symmetry, as only Whitehurst—and not Houserman—was

               prospectively responsible for the Call Handling product line.

       77.     In my opinion, the disconnect between Kornberg’s testimony, his Eichberger interview

               and the actual documentation regarding the communication that there was not an error,

               is concerning and demonstrates a glaring breakdown in communication between and


69
     Fred Kornberg Deposition, July 30, 2020, at 65-68, 71, 79-85, 99-104, 116-119, 126-130, 134-136.
70
     Eichberger01219.

                                                          30
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 33 of 70
CONFIDENTIAL


               among Comtech executive management and Houserman. The conflicting interview

               and testimony statements and evidentiary documents, in my opinion, only further

               confirm the chaos at the Comtech executive level regarding Houserman attempting to

               clarify an issue that should have been simple to resolve definitively by email, which

               also would have created clear documentation to support the accrual going forward.

               Again, Houserman was attempting to resolve this issue pursuant to proper internal

               controls and GAAP, without success.

       78.     I continue to find Kornberg’s approach—specifically, leaving one of his Presidents,

               whom he was complimentary of during his Eichberger interview, 71 dangling for three

               months with no resolution of an issue that, in my opinion, should have taken maybe a

               day to resolve—to be a glaring weakness in governance internal controls. Comtech

               executive management certainly, in my opinion, appears to be dysfunctional in this

               process, as they are blaming a former CEO, Sloane, who is no longer at the company,

               have no documentation in the personnel and Compensation Committee files for how

               the Call Handling product line bonus calculation issue was to be handled, and left the

               issue to the speculation and delay by Kornberg.

       79.     Comtech executive management further criticized Houserman for indicating, in a

               meeting on November 29, 2017 with Deloitte, that she was not aware of any violations

               in Comtech’s accounting practices, that she would adhere to Comtech’s accounting

               policies and procedures and that she was not planning to make any changes to the first

               quarter of Fiscal 2018 SST financial statements. Comtech contends that she violated

               this when she called for the increased bonus accrual in November 2017 that did not



71
     Eichberger01219.

                                                   31
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 34 of 70
CONFIDENTIAL


             include the Call Handling product line adjustment. 72 However, the SST first quarter

             Fiscal 2018 Quarterly Checklist did include full disclosure of the unresolved bonus

             accrual. Furthermore, the additional bonus accrual made in November 2017 reflected

             what Houserman, with Christensen’s concurrence, believed to be the proper accrual

             given the belief that an error was made in the Call Handling product line adjustment.

             Again, in doing so, Houserman followed proper internal controls to achieve correct

             GAAP accounting which, in my view, was reasonable.

     80.     Sarno, Deloitte engagement partner on the Comtech audit, had key testimony on this

             point. Sarno testified that, if Houserman had believed that the Fiscal 2018 Goal Sheet

             contained an error, and if Houserman had been requesting resolution of this issue from

             management without any response until Kornberg stated on February 13, 2018 that

             the Goal Sheet was correct, it would not have been a control Deficiency for her to

             instruct Christensen to accrue for the higher bonus amount. 73 This testimony confirms

             my opinion that Houserman’s actions of allegedly overriding of internal controls was

             not an issue at all and did not rise to the level of even a Deficiency—and certainly not

             a Significant Deficiency. Thus, Houserman did not believe her actions were unjustified

             and a violation of Comtech’s policies and procedures—the circumstances were all

             about resolving what was deemed to be an error that got ignored for three months.

     81.     One of the action steps resulting from the discussion on February 13, 2018 was that

             Porcelain was going to determine if in fact Houserman was actually penalized in her

             Fiscal 2017 bonus for the $6.297 million deduction from her actual pre-tax profit. 74 As



72
   DT 0001015-0001022.
73
   John Sarno Deposition, July 22, 2020, at 245-246.
74
   TSYS079374.

                                                       32
        Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 35 of 70
CONFIDENTIAL


             I have discussed, such amount was mistakenly deducted from her budget amount

             negating the effect of the deduction; however, it appears Porcelain, on February 13,

             2018 and into March 2018 did not realize such mistake was made 75 (although his

             testimony, with no supporting documentation, indicates he knew before Houserman’s

             Fiscal 2017 bonus was determined 76). That he did not recognize this mistake and bring

             it to Houserman’s attention earlier is astounding, particularly given what transpired

             regarding Houserman’s bonus calculations. This again, in my opinion, reflects the lack

             of knowledge and control Comtech executive management had in this situation.

     82.     Porcelain criticized Houserman for not requiring the recording of the Fiscal 2018 bonus

             consistent with the executed Bonus Sheet and said that she did not have the authority

             to do otherwise. 77 However, Porcelain, in making such a comment, ignored the

             dysfunction of Comtech’s executive team in dealing with this issue and the total

             absence of communication to resolve the issue. What is missing from Porcelain’s

             comments is criticism of Christensen’s behavior as the top accounting person in SST

             who interacts directly with Porcelain’s team in maintaining the books and records of

             Comtech. Christensen did not contact Porcelain’s team to deal with the issue and was,

             in my opinion, as the top accounting person the focal point for the alleged incorrect

             accounting for the bonus accrual.

     83.     Houserman is not an accountant, was doing what she thought was appropriate in the

             circumstances, and was following proper internal controls, given her attempted

             dialogue with Kornberg, which went ignored. Christensen should have been the



75
   TSYS025250-025259.
76
   Michael Porcelain Deposition, July 29, 2020, at 77-82, 86.
77
   TSYS079369.

                                                         33
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 36 of 70
CONFIDENTIAL


                stopgap for this issue as the Vice President, Finance of SST. If any fault is to be levied

                on the process assuming there was not an error, it should be on Christensen, not

                Houserman. Christensen was owner of the internal control and should have pushed

                back on Houserman if he believed she was off base with her untrained eye not sensitive

                to accounting accrual issues. In fact, a series of emails during late February and early

                March 2018, from Paul Steo, head of Internal Audit for Comtech, to Christensen

                regarding the sequence of events and support for various of the bonus entries clearly

                demonstrates that Christensen was the owner of SST accounting having dialogue with

                Internal Audit who was then forwarding the information to Porcelain. 78

       84.      Sarno testified that Christensen should have pursued Houserman and Comtech

                corporate senior management regarding any question about a potential error in the

                bonus accrual, and that corporate senior management should not have set the matter

                aside and should have responded timely to Christensen given quarterly reporting

                requirements of Comtech. Likewise, corporate senior management should also not

                have set aside any similar inquiries made by Houserman and should have timely

                responded and instructed her to have her finance team accrue based on an estimate of

                the amount expected to be paid. 79

       85.      Houserman did not ignore internal controls relating to the bonus accruals. Each quarter

                the SST Division completed the Quarterly Checklist, or sub-certification, which was

                sent to corporate management signed by the President and Vice President, Finance.

                The Quarterly Checklist represented that SST’s financial package for the respective

                quarter was complete, accurate and in compliance with generally accepted accounting


78
     TSYS041264-041275.
79
     John Sarno Deposition, July 22, 2020, at 58-62.

                                                       34
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 37 of 70
CONFIDENTIAL


               principles, that SST adopted and maintained internal controls and disclosure processes

               designed to provide reasonable assurance that SST’s financial transactions were

               properly authorized, that SST’s assets were safeguarded against unauthorized use, and

               that SST’s transactions were properly recorded and reported. In my experience, these

               are customary subsidiary sub-certification representations to corporate management to

               enable Comtech’s CEO and CFO to report publicly on the design and operating

               effectiveness of ICFR in SEC filings, pursuant to the guidelines of the SOX legislation

               included in the securities acts.

       86.     Houserman and Christensen both signed the Quarterly Checklist for the Quarters Ended

               October 31, 2017 and January 31, 2018, respectively. The Fiscal 2018 Goal Sheet

               bonus issue was prominently disclosed in both documents. First, for the Quarter Ended

               October 31, 2017, Houserman and Christensen disclosed the error of deducting the

               $6.297 million from actual pre-tax profit for Fiscal 2018 and the potential impact for

               the first quarter and noted that Houserman had requested the CEO to correct the error. 80

               Second, for the Quarter Ended January 31, 2018, Houserman and Christensen disclosed

               in the Quarterly Checklist the amounts recorded by SST to correct for the error with

               SST representing the issue to be unresolved and open. Reference was also made by

               SST to disclosure of the error in the First Quarter Quarterly Checklist, noted above.81

               The transparency demonstrated by SST through these disclosures was reflective of

               strong internal controls seeking correct GAAP accounting.

       87.     In addition, the bonus accrual spreadsheet prepared by Christensen’s team at SST and

               sent to corporate included a notation relating to the exclusion of the $6.297 million


80
     TSYS024643.
81
     Quarterly Financial and Disclosure Consideration Checklist for the Quarter Ended January 31, 2018.

                                                          35
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 38 of 70
CONFIDENTIAL


           deduction from pre-tax profit for Fiscal 2018 stating, “Removed Per Lynne Houserman

           Request” and highlighting where the number would have been on the schedule. 82 This

           again clearly indicates Houserman was not overriding internal controls but rather full

           disclosure was made believing that an error occurred.

     88.   In my opinion, this clearly does not reflect a situation in which Houserman was

           overriding internal controls when accruing for the Fiscal 2018 bonus by eliminating the

           $6.297 million from the actual pre-tax profit amount. Houserman and Christensen were

           prominently disclosing the issue as well as the attempted contact with Kornberg to

           resolve the situation. In my experience, executives overriding internal controls do not

           fully disclose the issue in subgroup financial reporting and internal control

           representations to corporate and reach out to the key decision maker, the CEO in this

           case, to resolve the issue. This situation was fraught with a lack of both documentation

           and informed, timely management decisions. In my view, Houserman took the correct

           action to attempt to reach resolution with the CEO and was ignored by Kornberg for

           three months—the weakness in internal control is not at the hands of Houserman, but,

           rather, falls flatly on Kornberg, who would not or could not resolve the issue.

     89.   I also reviewed the employee agreement between Comtech and Houserman executed

           by Houserman on February 27, 2016 in which the contractual meaning of “willful

           breach” of the employee agreement is described as, among other factors, “. . . no act or

           failure to act shall be considered “willful” if you reasonably believed in good faith that

           such act or failure to act was in the best interests of the Company and its affiliates. . .”83



82
  SST PDO6 Accrual FY18.
83
  Employee Agreement between Comtech Telecommunications Corporation and Lynne Houserman, February 11,
2016.

                                                  36
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 39 of 70
CONFIDENTIAL


               With respect to this contractual provision regarding good faith, I note my conclusion

               that Houserman adhered to internal controls to achieve proper GAAP accounting

               particularly in view of the continued failed attempts to get Comtech executive

               management to respond to the assumed error question.

       90.     Houserman testified that her actions of accruing for the Fiscal 2018 bonus after

               eliminating the deduction of $6.297 million from actual pre-tax profit was in the best

               interest of Comtech. 84 In my opinion, based on my decades of auditing and accounting

               experience, Houserman’s actions were conducted in the spirit of strong internal

               controls, given her focus on what appeared to be an error in the absence of

               documentation for the $6.297 million deduction, the absence of clarity from her

               supervisor and CEO, Kornberg, and her approach of full disclosure to Kornberg and in

               the Quarterly Checklist.

       91.     Kornberg stated in his interview and emails that Houserman should be patient and that

               there was plenty of time to resolve since bonuses were not paid until September. 85 But

               what Kornberg ignores with his statement is that Comtech is a public company with

               Form 10-Q public reporting each quarter accompanied by quarterly reviews conducted

               by Comtech’s independent auditors, Deloitte. By inappropriately pushing the final

               answer on this issue to year end, Kornberg’s attitude set a poor tone at the top for proper

               quarterly accruals of bonuses. His attempt to stall the answer to Houserman and then

               terminate her for overriding internal controls in view of his own disregard of the same

               internal controls is astounding.




84
     Lynne Houserman Deposition, November 21, 2019, at 246, 255, 264, 266, 268, 314.
85
     TSYS014462-014470; Eichberger01220.

                                                        37
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 40 of 70
CONFIDENTIAL


     92.    Another key area of focus was the criticism of Houserman by Comtech executive

            management for directing Christensen to ignore, when accruing the bonus during the

            first and second quarters of 2018, the deduction of $6.297 million from actual pre-tax

            profit reflected in the executed Fiscal 2018 Goal Sheet. The criticism also relates to a

            member of Comtech’s finance team, Michael Bondi, instructing Houserman and

            Christensen to reverse the additional bonus accruals relating to eliminating the $6.297

            million from the actual pre-tax profit bonus calculation for the first and second quarters

            of Fiscal 2018, with which the SST Division complied. But given that the issue was

            still unresolved and Houserman still believed there was an error in the calculation, she

            reasonably continued to instruct Christensen to accrue the bonus ignoring the $6.297

            million deduction for actual pre-tax profit, and did so with full disclosure. Houserman

            testified that she believed this to be in the best interests of Comtech given the risk of a

            needed correcting catch up entry at a later date. 86 Avoiding errors and potential

            restatements is a strong internal control for proper GAAP accounting for a public

            company.

     93.    Comtech executives communicated to Houserman that she willfully withheld the Fiscal

            2018 Goal Sheet from Christensen resulting in his incorrectly recording the bonus

            accrual 87 and Eichberger stated that under Comtech’s HR and Employee Guidelines

            Houserman had no discretion in providing the Fiscal 2018 Goal Sheet to Christensen

            for accrual purposes. 88 I have not seen any evidence that Houserman willfully withheld

            the Fiscal 2018 Goal Sheet from Christensen. She testified that after signing and



86
   TSYS038822-038825; Lynne Houserman Deposition, November 21, 2019, at 248-258.
87
   DT 0001019.
88
   Eichberger00013.

                                                   38
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 41 of 70
CONFIDENTIAL


               providing the Fiscal 2018 Goal Sheet to Porcelain and Kornberg, she thought that

               Christensen would get a copy from Comtech’s corporate finance group. 89 Furthermore,

               from my reading of Comtech’s HR and Employee Guidelines, I did not find any

               requirement to provide the Goal Sheet to the top finance person in the subsidiary;

               rather, the Goal Sheet is signed by the CEO and subsidiary president and the subsidiary

               finance personnel are responsible for accruing the appropriate amount each month.90

               In my opinion, Eichberger was overreaching in her interpretations and conclusions in

               her investigative report and holding Houserman to a standard not required by

               Comtech’s own policies and procedures.

       94.     I noted in my review of certain emails that Houserman did send Christensen the Fiscal

               2018 Goal Sheet signed by Kornberg on November 9, 2017, that had not been signed

               by Houserman. Such Goal Sheet reflected the deduction of $6.297 million from the

               actual pre-tax profit which Christensen picked up on immediately, noting that he

               thought it was unfair and “seem[ed] insane” for the same deduction to apply in Fiscal

               2018 as Fiscal 2017. (Christensen also apparently noticed what Houserman had not—

               that no equivalent deduction from the pre-tax goal amount as was done for Fiscal 2017,

               which again raises the question of why he, as the internal control owner for accounting

               in SST, was not more proactive in trying to resolve any ambiguities and irregularities

               in the accounting records that he oversaw at SST). Houserman emailed Christensen

               that she was working on the issue with Kornberg without any resolution—clearly

               Christensen was questioning the correctness of the $6.297 million deduction. The

               Fiscal 2018 Goal Sheet, that was not signed by Houserman, did include the $6.297


89
     Lynne Houserman Deposition, November 21, 2019, at 202.
90
     Eichberger00064-00067.

                                                      39
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 42 of 70
CONFIDENTIAL


           million deduction and was not hidden from Christensen who had email

           communications with Maria Ceriello, apparently in Comtech corporate accounting,

           regarding the overall calculation pursuant to such Goal Sheet. If he thought he was

           accruing the bonus in error beginning in November 2017 or needed further clarification

           on the bonus accrual, he had every opportunity and responsibility to have continued

           dialogue with Comtech corporate accounting to resolve the accrual issue, which he did

           not. 91

     95.   In my opinion, this confused process by Kornberg and Porcelain dealing with one of

           Comtech’s Presidents regarding the critical bonus calculation demonstrates a poor tone

           at the top, questionable decision making without any support but rather based on

           speculation, continuation of the status quo with no support, ultimately resulting in

           terminating a key subsidiary executive for overriding internal controls when top

           management created the situation that Houserman was trying to get resolved. In my

           opinion, Kornberg’s and Porcelain’s conduct fails the test of strong governance internal

           controls inherent in the COSO guidelines as foundation for ICFR reporting signed by

           the CEO and CFO in Comtech’s Form 10-K. Also, in my opinion, the tone at the top

           governance internal control weakness clearly was not at the SST Houserman level, but

           rather at the Comtech executive management level. Houserman’s tone at the top was

           to get the right answer working with her Vice President, Finance for resolution within

           the internal control structure of SST. This was not an SST tone at the top weakness; it

           was a strength. In fact, Tricia Sheehan (“Sheehan”), partner at PwC, testified that the




91
  TSYS041310-041312; TSYS025267; TSYS048553-048555; TSYS070715-070716; TSYS070730-070731;
TSYS070740-070741.

                                                40
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 43 of 70
CONFIDENTIAL


             PwC Internal Audit team never made a determination that Houserman had a tone at the

             top issue at SST. 92

     96.     Further, given the absence of documentation for the $6.297 million deduction in the

             Fiscal 2018 Goal Sheet, the absence of clarity from Houserman’s supervisor and CEO,

             Kornberg, the dysfunctional behavior and overreaching in application of Comtech’s

             policies and procedures, Comtech executive management’s weak tone at the top

             governance for internal controls, Houserman’s reasonable assumption of an error that

             would require correction, and Houserman’s appropriate approach to the issue and full

             disclosure to Kornberg and in the Quarterly Checklist, it was not an appropriate

             conclusion made by Comtech executive management that Houserman overrode internal

             controls.

Comtech executive management incorrectly concluded that Houserman overrode internal
controls and failed to factor in the full disclosures made by Houserman, unresolved
calculations and dialogue that was confusing and lacking timeliness. Furthermore, Comtech
relied upon the conclusions of Eichberger’s investigation, which was not appropriate, given
Eichberger did not conclude on override of internal controls.

     97.     In my opinion, in view of my discussion above, Comtech executive management

             incorrectly concluded that Houserman overrode internal controls. Concluding that

             Houserman violated Comtech policies and procedures and overrode controls takes the

             position that she was engaged in actual or suspected fraudulent activity, as noted to

             Deloitte by Porcelain, CFO, 93 Larry Waldman, Chairman of the Audit Committee,94




92
   Tricia Sheehan Deposition (Rough Draft Transcript), August 13, 2020, at 59.
93
   DT 0000371-0000378.
94
   DT 0000379-0000383

                                                        41
       Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 44 of 70
CONFIDENTIAL


           and the PwC Internal Audit team for Comtech, 95 during their fraud discussions with

           Deloitte which is a standard, required audit procedure.

     98.   Furthermore, Deloitte documented, as an identification of fraud, the alleged override

           in internal controls in their Fiscal 2018 audit workpapers, and specifically noted that

           the bonus over accruals were identified and revised by Comtech corporate group, not

           Deloitte, for the first and second quarters of Fiscal 2018.       Deloitte noted that,

           “ . . . President of this business unit instructed the SST VP of Finance to increase the

           bonus amount attributable to the President and the local employee bonus pool and the

           SST VP of Finance did improperly increase such amount.” Deloitte also noted that

           Houserman complained during the first quarter of Fiscal 2018 about the mistake

           regarding the bonus calculation but, having not received a resolution from the CEO,

           Compensation Committee or Board of Directors, she intentionally misled the SST Vice

           President, Finance by providing an unsigned Goal Sheet for Fiscal 2018 leading to the

           alleged over accrual. However, Deloitte also noted that there was no indication or

           evidence of fraud, additional testing did not reveal any other issues with Houserman

           overriding internal controls and the over accruals were not material. Notably, neither

           Christensen nor Kent Hellebust, the President taking over from Houserman, disclosed

           any awareness of any fraud during their fraud inquiry discussions with Deloitte.

           Deloitte concluded the issue was a Significant Deficiency in internal control consistent

           with conclusion reached by Comtech and reflected by PwC, as Comtech’s Internal

           Audit team. 96 Sarno testified that he was not aware of any other inappropriate behavior



95
  DT 0000384-0000387.
96
  DT 0000439; DT 0000396-0000401; DT 0000410; DT 0000388-0000391; DT 0000392-0000395; PwC 000142,
000286; John Sarno Deposition, July 22, 2020, at 178.

                                                42
        Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 45 of 70
CONFIDENTIAL


             beyond the alleged override of internal controls 97 plus Deloitte evaluated whether any

             fraudulent activity was evident in the process 98 and, as noted above, concluded there

             was not any fraud.

      99.    What is missing in all the discussions with Porcelain and Waldman and Deloitte’s

             documentation of Comtech’s identification of the issue, is all the evidence I have

             previously discussed clearly demonstrating that Houserman raised the error with

             Comtech management, did not get a response, and did not override internal controls. It

             appears that Deloitte was not provided with all the evidence I have reviewed beyond

             what they reference as the first quarter of Fiscal 2018 complaint by Houserman.

             Furthermore, it appears from Sarno’s testimony that Deloitte believed the matter had

             been concluded prior to Kornberg’s notice on February 13, 2018 to Houserman that the

             Fiscal 2018 Goal Sheet did not contain an error. 99

     100.    It is key to again emphasize that this issue was identified and elevated by Comtech, not

             Deloitte or PwC, and, in my opinion, Comtech inappropriately ignored the logical facts

             and circumstances leading Houserman to do what she did which certainly was not an

             aggressive, fraudulent activity, but rather a demonstration of strong internal controls

             by Houserman.         What it does represent is an unclear and confusing situation,

             exacerbated by a lack of documentation and the procrastination and lack of knowledge

             of the CEO, Kornberg. There is a notable absence, on Houserman’s part, of any tone

             or attitude of fraudulent or illicit behavior that is the essence of overriding internal

             controls.



97
   John Sarno Deposition, July 22, 2020, at 54.
98
   John Sarno Deposition, July 22, 2020, at 70.
99
   John Sarno Deposition, July 22, 2020, at 242-246.

                                                       43
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 46 of 70
CONFIDENTIAL


      101.   As stated in Managing the Business Risk of Fraud: A Practical Guide sponsored by The

             Institute of Internal Auditors, The American Institute of Certified Public Accountants

             and the Association of Certified Fraud Examiners in a discussion regarding risk of

             management’s override of controls, “It is reasonable to assume that individuals who

             are intent on committing fraud will use their knowledge of the organization’s controls

             to do it in a manner that will conceal their actions.” 100 The point is one of concealment

             to defraud a company by knowing controls so well that something can be done illicitly

             and hidden in order to benefit the individual overriding the controls.

      102.   Based on my careful review of the evidence provided, I saw nothing that indicated

             Houserman was trying to cover up anything. To the contrary, she was instructing the

             SST Vice President, Finance to record the higher amount of bonus to avoid a later error

             correction, with full disclosure to the corporate executive team in the emails sent over

             a three-month period to Kornberg, discussions, notation in the bonus accrual

             spreadsheet and disclosure in the first and second quarters of Fiscal 2018 Quarterly

             Checklists. Also, as previously noted, I have seen no evidence in which Houserman

             intentionally misled Christensen by giving him an unsigned Fiscal 2018 Goal Sheet. If

             he, in fact, had only a “draft,” Goal Sheet, it is his responsibility to seek the executed

             Goal Sheet from the CFO or members of his team which Houserman assumed he had

             done. His adherence to internal controls to accomplish the proper accrual dictates such

             action.

      103.   To blame the President, Houserman, as overriding the Vice President, Finance to record

             such amounts is not realistic as she is not an accountant, nor trained in accounting. That


100
  Managing the Business Risk of Fraud: A Practical Guide sponsored by The Institute of Internal Auditors, The
American Institute of Certified Public Accountants and the Association of Certified Fraud Examiners, at 23.

                                                       44
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 47 of 70
CONFIDENTIAL


               was Christensen’s job as Vice President, Finance and his close affiliation with the

               corporate finance team. Furthermore, Houserman was not trying to hide anything as is

               the general approach taken by executives to override controls to their benefit. Quite

               the opposite, full disclosure was prominent, even to Christensen, which demonstrates

               adherence to strong internal controls.

      104.     Furthermore, Comtech’s HR and Employee Guidelines requires that the SST finance

               team, not the President, accrue appropriate bonus amounts which is the proper

               requirement under GAAP. Houserman noted that it was Christensen’s responsibility

               to make the proper accruals consistent with the internal controls even ignoring her

               direction if he deemed she was not correct. 101 The accounting for the accrual should be

               a discussion between Christensen and Porcelain, or his team, as accountant to

               accountant. Houserman appropriately attempted to have an executive to executive

               discussion with Kornberg to resolve the issue but was ignored. Also, under GAAP,

               determining the amount to accrue requires judgment based on the facts and

               circumstances of a particular situation, and no accounting that would result in an error

               in financial statements should be recorded. In my opinion, Houserman’s actions were

               to avoid recording what she deemed to be an error, because doing so would be

               inappropriate. To push the responsibility for accounting to Houserman, for all the

               reasons previously discussed, arguing she overrode internal controls and misled or

               strong-armed Christensen, was inappropriate and, in my opinion, has no foundation.

      105.     Furthermore, Sarno testified that the Comtech subsidiary Presidents should oversee the

               accrual process for non-equity compensation by basing accruals on their current



101
      Lynne Houserman Deposition, November 21, 2019, at 176-179.

                                                       45
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 48 of 70
CONFIDENTIAL


             estimates of achievement of goals and documentation reflecting what they reasonably

             expect to be paid. 102 This is consistent with best practices for accrual accounting, and

             is exactly what Houserman was attempting to do given the belief that an error had

             occurred, to be confirmed by Kornberg.

      106.   In my view, from a business observation perspective, given my 46 years of experience,

             this bonus calculation is convoluted and lacking in business logic. I can easily see why

             Houserman was questioning the calculation taking the exact same loss amount used in

             the prior year calculation and deducting it from actual pre-tax profit for the current year

             as a penalty of some sort for a bad business that was transferred out of Houserman’s

             responsibility without any explanation or documentation, all of which was exacerbated

             by a CEO, Kornberg, who ignored the issue. To then conclude, against this backdrop,

             that she overrode internal controls by trying to correct what appeared to be an error

             while fully disclosing the issue and not trying to hide it, is astounding. Plus, based on

             my review of the testimony of Sarno, I do not believe Deloitte was provided with all

             the facts leading to her action, and Deloitte, as one would expect, accepted

             management’s call on the issue, given it is Comtech’s financial statements and ICFR

             structure.

      107.   Also, worthy of noting, Eichberger in her investigation report never reached a

             conclusion on whether Houserman overrode internal controls; rather, she only reaches

             conclusions on gender discrimination and retaliation. 103 However, the scope of her

             work related to actions involving Houserman’s Fiscal 2018 Goal Sheet, 104 and so the



102
    John Sarno Deposition, July 22, 2020, at 46-47, 98-99.
103
    Eichberger00010-00018.
104
    Nicole Eichberger Deposition, July 23, 2020, at 194-195.

                                                        46
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 49 of 70
CONFIDENTIAL


               question of whether Houserman overrode internal controls should have been

               fundamental to her investigation. Only by first reaching a conclusion on this question

               could one properly evaluate the actions taken by Comtech executive management. But

               Eichberger did not even visit with anyone with public accounting expertise in order to

               gain a solid grasp on what transpired regarding Houserman’s Fiscal 2018 bonus. 105 If

               she did not have the expertise to deal with the internal controls issue, she could have

               hired an independent internal controls expert.

      108.     I compared a draft of Eichberger’s investigation report with her final report and noted

               certain changes. For example, wording reflecting the communication delays from

               Kornberg to Houserman and lack of follow up by Porcelain regarding the Fiscal 2018

               Goal Sheet were deleted from the draft. Additionally, the word “error” relating to

               Houserman’s Fiscal 2017 bonus calculation, discussed above, was replaced with

               “Houserman’s windfall” and “overpayment.” Furthermore, Eichberger erred in her

               report when she mentioned Whitehurst was penalized in his bonus calculation for Fiscal

               2017 when, in fact, he actually received a benefit, resulting from the add back of $6.297

               million to his pre-tax profit for Fiscal 2017 which was the entire point of the exercise

               to benefit Whitehurst and penalize Houserman. 106 That misunderstanding on

               Eichberger’s part indicates to me that Eichberger lacked even a basic understanding of

               the mechanics of the bonus adjustment at issue in her investigation.

      109.     In my opinion, it is an unrealistic and inappropriate leap to conclude, in these

               circumstances, that Houserman overrode internal controls in a fraudulent context. I

               believe Comtech should have been pleased with Houserman’s behavior trying to


105
      Nicole Eichberger Deposition, July 23, 2020, at 262-264.
106
      Eichberger00806-00815; Eichberger01350-01356; Nicole Eichberger Deposition, July 23, 2020, at 364-365.

                                                        47
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 50 of 70
CONFIDENTIAL


             resolve a very confused issue, with full disclosure, that no one on the Comtech executive

             team would take ownership of.

Comtech uniquely identified the alleged override of internal controls by Houserman as a
Significant Deficiency which was overreaching given the dysfunction of Comtech’s executive
management in dealing with Houserman’s questions, multitude of historical Deficiencies at
Comtech and absence of evidence of any other SST internal control issues involving
Houserman.

      110.   Comtech corporate management identified the alleged override of internal controls by

             Houserman and related lack of challenge by the Vice President, Finance of the

             documentation as a Significant Deficiency and PwC, as Comtech’s Internal Audit team,

             reflected such information in its workpapers. 107 PwC’s Sheehan testified that the

             override of internal controls was identified by Comtech corporate management and

             communicated to PwC’s Comtech Internal Audit team, including its classification as a

             Significant Deficiency. 108 Deloitte included the matter in its SOX workpapers noting

             that the Significant Deficiency of overriding internal controls was identified by

             Comtech corporate management, 109 who notified Deloitte, which was confirmed by

             Sarno in his testimony. 110 In fact, Deloitte prepared its second quarter Fiscal 2018

             review document for the March 6, 2018 Audit Committee meeting in which Deloitte

             noted they were not aware of any Significant Deficiencies or Material Weaknesses in

             ICFR even though Deloitte had known about the issue for a month or two before the

             Audit Committee meeting, clearly indicating that it was Comtech that identified the

             override in internal controls. 111          As expected, Deloitte ultimately agreed with



107
    TSYS062993-062996; PwC 000268; PwC 000276-000278; PwC 000279-000285.
108
    Tricia Sheehan Deposition (Rough Draft Transcript), August 13, 2020, at 30, 33, 39-41, 43-44, 55.
109
    DT 0000439; DT 0000589-0000592; DT 0000396-0000401.
110
    John Sarno Deposition, July 22, 2020, at 63, 102-106, 107-108, 117, 135.
111
    John Sarno Deposition, July 22, 2020, at 119-126; TSYS080021.

                                                        48
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 51 of 70
CONFIDENTIAL


              Comtech’s conclusion that this was a Significant Deficiency; in my opinion,

              independent, external auditors, will rarely, if ever, take a position against a client’s

              decision and downgrade the rating given the financial statements and system of ICFR

              belong to the client.

      111.    I noted in my review that during the fiscal period 2015-2018, Comtech had a total of

              133 internal control Deficiencies and only one Significant Deficiency which was the

              Fiscal 2018 alleged override of internal controls, the issue being considered in this case.

              There have not been any Material Weaknesses. Also, subsequent to SST’s acquisition,

              SST had 6 of the 32 Deficiencies in Fiscal 2018 and 14 of the 66 Deficiencies in Fiscal

              2017, 112 and this reflects the results of the extended testing performed subsequent to

              the identification of the alleged override of internal controls by Houserman, which

              resulted in no additional issues.

      112.    In my opinion, it is not unusual for a company to have several Deficiencies, which

              reflect internal controls that are not designed properly or not being performed as

              designed and are lesser in severity than a Significant Deficiency or Material Weakness.

              What does strike me as highly unusual is that over a four-year period there was not one

              Deficiency characterized as a Significant Deficiency until this alleged aberration

              occurred during Fiscal 2018.

      113.    I also noted in my review of several documents that Comtech executive management

              criticized SST for internal control Deficiencies subsequent to its acquisition, yet none

              of these Deficiencies rose to the level of a Significant Deficiency. I find it odd that

              given the harsh view by Comtech executive management of the results of internal



112
      PwC 000384-000389.

                                                    49
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 52 of 70
CONFIDENTIAL


              controls testing at SST that none were elevated to a Significant Deficiency until

              Houserman’s situation arose. 113 In my view, certain of the Deficiencies I reviewed—

              for which Houserman was not responsible—could have clearly been rated as

              Significant Deficiencies if Comtech had evaluated those Deficiencies the same way

              Comtech evaluated Houserman’s alleged override of internal controls (of course, in my

              opinion, the way Comtech evaluated Houserman’s alleged override of internal controls

              was inappropriate).

      114.    I have discussed above why, in my opinion, Houserman did not override internal

              controls in SST that was listed by Comtech as a Significant Deficiency; rather, what

              transpired was a dysfunctional communication breakdown of Comtech executive

              management in dealing with a very logical question and observation by Houserman to

              Kornberg, Porcelain and others. I have seen no evidence that would indicate to me that

              Houserman was committing fraud, hiding information, manipulating recording of

              revenue, falsifying vendors, or engaging in any of the other myriad of possible

              fraudulent activities that would alarm an auditor. All Houserman was attempting to do

              was resolve what, in my opinion, was a poorly communicated, vague and illogical

              bonus process begging for a timely resolution which should have been simple to

              provide. Indeed, from an auditing and accounting perspective, Houserman’s conduct

              was a sign of strong internal controls to achieve the proper GAAP accounting.

      115.    Plus, no matter what Houserman told him to do, as the top financial person in SST and

              the person with ownership of the financial statements flowing up to Comtech corporate

              for consolidation, Christensen had a responsibility to also get the correct facts—which



113
      TSYS009172; TSYS009191; TSYS069761; TSYS069824-069825; TSYS070606.

                                                  50
          Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 53 of 70
CONFIDENTIAL


                he failed to do. Notably, Christensen is not a trained accountant, nor a CPA (he has an

                undergraduate degree in general studies and holds an MBA), 114 yet Comtech corporate

                allowed him to be the top financial reporting person at SST in charge of financial

                statements feeding into the Comtech consolidation for SEC filings. This in and of

                itself, in conjunction with the communication and responsiveness breakdown at

                Comtech corporate, is a major issue in this situation at the feet of Kornberg and

                Porcelain. Houserman, who is not an accountant, should not be accused of overriding

                internal controls when, if anyone at SST, it was the Vice President, Finance who

                demonstrated incompetence in this situation by failing to demonstrate the essence of

                strong financial reporting skills closely intertwined with Comtech corporate

                accounting.

      116.      In my opinion, the Significant Deficiency was possibly the breakdown between

                Comtech corporate and the accounting and record keeping functions at SST, which

                were operated by Christensen, as demonstrated by the evidence I have reviewed in my

                work. It was not an override of internal controls that was driving the issue and that led

                to Houserman’s termination.           Granted an adjustment was eventually directed by

                corporate, which SST complied with, but that could have been avoided during the

                second quarter of Fiscal 2018 when Houserman first attempted to resolve this issue

                with Kornberg. Furthermore, the issue was first raised by Houserman and Christensen

                in the Quarterly Checklist for the first quarter of Fiscal 2018 which fell on deaf ears at

                Comtech corporate either because they ignored the comments in the Quarterly

                Checklist or never focused on its meaning—such a comment in the first quarter Fiscal



114
      LinkedIn profile Jason Christensen, July 13, 2020.

                                                           51
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 54 of 70
CONFIDENTIAL


             2018 Quarterly Checklist should have trigged immediate action by Comtech corporate

             executive management.

Comtech attempted to push the harsh action taken against Houserman to Deloitte by ascribing
the identification of the alleged overriding of internal controls and Significant Deficiency to
Deloitte when, in fact, such identification was that of Comtech and Deloitte, as expected under
auditing protocol, accepted the decision.

      117.   An initial draft of the Audit Committee minutes for the March 6, 2018 meeting reflected

             the following wording: “Deloitte indicated that during its quarterly review and interim

             audit procedures, it became aware that the SST President intentionally overrode

             Company policy and procedures . . . .” Deloitte representatives wanted to change that

             wording to, “Deloitte indicated that during its quarterly review and interim audit

             procedures, Corporate management had identified and made Deloitte [emphasis

             added] aware that the SST President intentionally overrode Company policy and

             procedures . . .” 115 Also, an initial draft stated, “Deloitte informed the Audit Committee

             that this intentional override initially caused the monthly financial statements of the

             Company to be inaccurate . . .” which Deloitte wanted changed to “As a result,

             [emphasis added] this intentional override initially caused the monthly financial

             statements of the Company to be inaccurate . . ..” 116 Further, the Deloitte audit partner

             noted that he had revised the draft minutes to make explicit that Comtech management

             identified the internal control issue and informed Deloitte. 117 However, the Audit

             Committee did not make these changes. In my opinion, Deloitte was appropriately




115
    DT 0001013.
116
    DT 0001013.
117
    DT 0001040-0001042.

                                                   52
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 55 of 70
CONFIDENTIAL


             making changes to the minutes to reflect the reality of Comtech identifying the alleged

             policy and procedure, or internal control, issue, 118 not Deloitte.

      118.   This is further demonstrated in the termination letter sent by Kornberg to Houserman

             dated April 2, 2018 which states, “By overriding Comtech’s established financial

             reporting processes . . . you have . . . caused . . . Deloitte & Touche LLP . . . to report

             . . . SST’s monthly financial statements were not in conformity with . . . GAAP . . . and

             that your conduct caused . . . a significant deficiency in . . . compliance with internal

             control over financial reporting . . ..” 119 One of Deloitte’s representatives noted that

             Deloitte does not audit at the business unit level, meaning SST, and, thus, cannot access

             or report on the business unit’s compliance with GAAP and Deloitte does not audit

             monthly financial statements; rather, the audit is of Comtech’s consolidated financial

             statements for the entire year. The Deloitte representative recommended deleting that

             reference. 120 Of course, this was not deleted from the letter and was misleading as to

             Deloitte’s responsibility and, in my opinion, again reflects that Comtech was perhaps

             inappropriately attempting to shift the action it took against Houserman to Deloitte.

      119.   Deloitte did not disagree with the wording of the minutes of the March 6, 2018 Audit

             Committee meeting that stated Deloitte indicated during the meeting that the proposed

             plan to terminate Houserman appeared appropriate. Sarno clarified, however, that

             termination was not the only possible remediation step and there were other appropriate

             actions that could have been taken. 121 Thus, Deloitte was not calling for the termination

             of Houserman.


118
    Michael Porcelain Deposition, July 29, 2020, at 263.
119
    TSYS038822-038825.
120
    TSYS025150; John Sarno Deposition, July 22, 2020, at 138-139.
121
    John Sarno Deposition, July 22, 2020, at 170-172; TSYS025148.

                                                      53
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 56 of 70
CONFIDENTIAL


      120.   Deloitte did conclude that the alleged override of internal controls by Houserman and

             related inappropriate accounting by Christensen was a Significant Deficiency in

             ICFR. 122 This does not surprise me as independent auditors typically accept the internal

             controls decisions regarding Deficiencies made by clients and do not reduce a

             Significant Deficiency or Material Weakness to a Deficiency. Of course, independent

             auditors may add to the list of Deficiencies or increase a Deficiency to a Significant

             Deficiency or Material Weakness.

      121.    However, to again emphasize an important point I made above, it appears that Deloitte

             must not have been provided with the full set of relevant documents to properly analyze

             this issue, as Sarno testified that, if Houserman had believed that the Fiscal 2018 Goal

             Sheet contained an error, and if Houserman had been requesting resolution of this

             issue from management without any response until Kornberg stated on February 13,

             2018 that the Goal Sheet was correct, it would not have been a control Deficiency for

             her to instruct Christensen to accrue for the higher bonus amount. 123 It is also

             important to note that Deloitte concluded, based on its expanded audit procedures, that

             the identified situation was not pervasive throughout the SST business unit and was

             limited to the one occurrence identified. 124 In my opinion, this provides further support,

             in conjunction with my expanded procedures, that Houserman did not override internal

             controls of SST given her other management performance in SST was not found

             problematic. It simply raises the question of why there was a drive by Comtech to find




122
    DT 0000396-0000401.
123
    John Sarno Deposition, July 22, 2020, at 245-246.
124
    DT 0000396-0000401.


                                                        54
      Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 57 of 70
CONFIDENTIAL


          that Houserman was overriding internal controls in view of the preponderance of

          contradicting evidence.

In my opinion, Houserman’s actions did not warrant a conclusion that she overrode internal
controls of Comtech. Houserman’s actions were entirely appropriate and part of a healthy
internal controls process calling for top management timely dialogue to ultimate resolution
rather than an unfounded, knee jerk reaction by Comtech executive management given the
confusion, errors, lack of understanding and timely candor demonstrated by such
management.

   122.   In my opinion, based on my review and consideration of the various documents, I

          firmly believe Houserman did not override internal controls as alleged by Comtech

          leading to her termination. What I determined was that a dysfunctional Comtech

          management team lacking in leadership and with a poor tone at the top failed to get

          the 2018 bonus issue resolved, even though Houserman had been pursuing it for

          months. This issue could have been resolved very quickly by Kornberg and his team,

          but they elected not to do so for whatever reason. The overriding of internal controls

          was not at the hands of Houserman but, unfortunately, she was the victim of weak

          governance demonstrated by Comtech executive management.


Right to Update and Supplement

   123.   I reserve the right to update or amend this report as new information becomes available

          or is brought to my attention up to the point of my intended testimony.

Respectfully submitted,




___________________                                                       August 14, 2020
Gary B. Goolsby



                                              55
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20Appendix
                                                                  Page 58   of 70
                                                                         1 Curriculum Vitae

                              Gary B. Goolsby, CPA*
                              Senior Managing Director
                              Forensic & Litigation Consulting


                              1301 McKinney Street, Suite 3500 – Houston, TX 77010
                              +1 713 353 5442
                              Gary.Goolsby@fticonsulting.com



Education                     Gary Goolsby has 46 years of experience in accounting and auditing, risk
B.S., Accounting, Louisiana   management, resolving auditor malpractice allegations, investigations,
Tech University               governance, internal controls and business processes, board of directors and
M.B.A., Louisiana Tech        regulatory interactions, executive management, expert witness testimony
University
                              and case consultancy and technical presentations.
Certifications                Mr. Goolsby has provided professional services to many industries including oil and gas
Certified Public              exploration, development, services, refining; mining; financial institutions including
Accountant, Texas and         brokerage, banks, savings and loans, mortgage banking, insurance; healthcare; construction
Louisiana (CPA)               and real estate. In addition to serving clients in North America, Mr. Goolsby has experience
Certified in Financial        on a global basis assisting with business and regulatory issues in Asia, Europe and Latin
Forensics (CFF)               America. He has also served on various U.S. and global committees with representatives
                              from other major professional services firms focusing on ethics, banking, financial
                              reporting, auditing and risk management issues. Mr. Goolsby has made numerous
Associations
                              presentations during his career covering a wide range of financial reporting, risk and
Associate Member of           investigation issues. He has also previously served as liaison to the Professional Liability
American Bar Association      Litigation and Energy Litigation Committees of the American Bar Association Section of
American Institute of         Litigation.
Certified Public
                              Mr. Goolsby’s experience includes involvement in the resolution of various business,
Accountants                   accounting, auditing or disclosure issues relating to, among others, revenue recognition,
Member of International       going concern and liquidity, whistleblower allegations, alleged fraud, management integrity
Bar Association               and credibility, fraudulent transfers, purchase accounting, retirement plans, financial
Texas Society of Certified    instruments, stock options, loan loss reserves, inventory, income taxes, forecasts, bank
Public Accountants            asset/liability management, financial institution regulatory capital requirements,
                              governance, internal control weaknesses, SEC and financial institution regulatory filings,
                              alleged illegal acts (including anti-corruption) and various types of contingencies. This
                              experience was gained during many crisis periods including the banking, savings and loan
                              and real estate difficulties in the late 1980s and early 1990s; oil and gas industry downturn
                              during the mid-1980s; Asian real estate and financial crisis during the late 1990s; Mexico
                              peso valuation issues during the mid-1990s; bull and dot com market during the late 1990s
                              and financial crisis during the late 2000s. Mr. Goolsby has met frequently with audit
                              committees, boards of directors, Department of Justice, Securities and Exchange
                              Commission and financial institution regulators, discussing these various issues.
                              Mr. Goolsby’s investigation experience includes, among others, investigating inappropriate
                              accounting for income taxes; pricing of crude oil sales between affiliated parties;
                              identification of use of funds by a borrower; tracing of crude oil transactions preceding
                              bankruptcy; Ponzi scheme transactions; inappropriate use of investor funds for
*FTI Consulting is not a      condominium project; accounting irregularities related to transactions of a company in
CPA firm                      China; transactions of U.S. energy companies with other non-U.S. companies; claims related
                              to political risk insurance; accounting irregularities related to revenue recognition; oil and
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 59 of 70

Gary B. Goolsby




gas partnership accounting; inappropriate behavior by management; misleading forward guidance; violations of anti-
corruption regulations including Foreign Corrupt Practices Act, sanction country and United Nations Iraq Oil for Food
Program; and inappropriate accounting for granting and pricing of employee stock options. These engagements have
involved analyzing company documents; understanding company internal controls and processes; tracing of transactions;
interviewing personnel; and interacting with and making presentations to company executive management, internal and
external auditors, audit and special committees of the board of directors, Securities and Exchange Commission
Enforcement Division, Office of Foreign Asset Control and Department of Justice.
He has also provided expert reports, affidavits and testimony in federal and state courts and in U.S. and international
arbitrations relating to insolvency, theft of confidential business information, goodwill accounting, validity of accounts
receivable, fraudulent transfers, auditor professional malpractice, governance, internal controls and processes, bank loans,
construction bidding processes, accounting for LNG, liquidity and creditworthiness, post-acquisition transaction disputes,
accounting for intercompany transactions and investments, tracing of cash for potential asset freeze and accounting for and
tracing of hydrocarbon products. He has provided expert consultation on various cases including auditor professional
malpractice.
Prior to joining FTI Consulting, Mr. Goolsby was a Managing Director for 5 years in the Disputes and Investigations practice
of Navigant Consulting. Prior to Navigant Consulting, he served in executive level positions of Chief Financial Officer and
President for a Houston financial services company.
Mr. Goolsby was with Arthur Andersen for 28 years, 18 as a partner, serving in various audit partner and leadership roles
including:
• Audited companies in oil and gas, brokerage, banking, S&Ls, mortgage banking, insurance, real estate, mining.
• Responsibilities evolved over the years serving in the following roles during different periods:
  – Financial Markets Audit Practice Director for the Americas and Global Risk Manager for Depository Institutions.
  – Firm-wide Audit Practice Director for Houston and San Antonio covering all industries.
  – Managing Audit Practice Director for the Americas covering all industries with about 15 Practice Directors reporting to
    him.
  – Global Managing Audit Practice Director covering all industries with about 30 Practice Directors reporting to him.
  – Managing Partner Global Risk Management for the entire firm, covering all service categories, with about 100 Practice
    Directors reporting to him.
• The various Practice Director/Managing Partner roles included responsibilities for all industries covering audit
  methodology and scope of work, financial reporting accounting and disclosure issues, appropriate audit report, going
  concern, independence issues, engagement acceptance and resignations, partner evaluations, audit malpractice
  allegations against the firm, etc.
• Served on numerous Arthur Andersen committees; involved in negotiations with the SEC and FDIC on various audit
  matters; made numerous presentations on accounting, auditing and risk management issues; served on AICPA Ethics
  Executive Committee for 3 years (Chaired the Independence Behavioral Standards Sub-Committee in AICPA Ethics
  Division for 3 years); served on AICPA Banking Committee for 4 years; served as Arthur Andersen’s representative on
  Global Risk Committee and Global Steering Committee comprised of 7 largest global audit firms; among others
Relevant Experience
Expert Consulting and Investigations
• Expert consultant regarding investigation of compliance with provisions of lender’s loan agreements by a borrower in the
  oil and gas exploration and production business.
• Expert consultant regarding the accounting for the spin-off of a separate service business from its parent company in the
  oil and gas service industry.
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 60 of 70

Gary B. Goolsby




• Expert consultant regarding investigation of actions of CFO relating to certain loan covenant financial calculations.
• Expert consultant regarding determination of royalty revenue base relating to patent dispute between two international
  oil and gas service companies.
• Expert consultant regarding investigation of intercompany transfers of assets of an entity to other affiliates and resulting
  implications on existing loan agreements.
• Expert consulting for the unsecured creditors’ committee regarding intercompany activities between certain debtor and
  non-debtor entities in a bankruptcy.
• Expert consultant regarding analysis of travel and entertainment expenses incurred by executives of an oil and gas
  exploration and production company.
• Expert consultant regarding a Ponzi scheme investigation including extensive forensic analysis of transactions with
  victims.
• Expert consulting regarding the denial by an insurance carrier of directors and officers insurance coverage for an oil and
  gas service company relating to certain anti-corruption issues.
• Expert consultant regarding investigation of allegations relating to certain inventory issues for a public retail company.
• Expert consultant regarding internal controls over procurement relating to allegations of improper payments pursuant to
  the Foreign Corrupt Practices Act for an international oil and gas company, responding to an inquiry by the Securities and
  Exchange Commission, including meeting with the Securities and Exchange Commission.
• Expert consultant regarding transactions relating to construction of a refinery by an international oil and gas company
  responding to an inquiry by the Securities and Exchange Commission, including meeting with the Securities and Exchange
  Commission.
• Expert consultant regarding damages relating to allegations of wrongful termination of a company’s president.
• Expert consultant regarding certain allegations relating to bidding of construction contracts and use of funds by an
  educational institution.
• Expert consultant regarding testing and analysis of crude oil prices, freight charges and procurement procedures for
  certain refinery operations.
• Expert consultant regarding certain earnout provisions relating to an acquisition by a refinery operation.
• Expert consultant regarding allegations of violations of accounting provisions of representations, warranties or covenants
  included in a sale and purchase agreement for a portion of a U.S. public company purchased by a foreign entity.
• Expert consultant regarding a special investigation of travel and entertainment expenses incurred by the CEO of a
  company.
• Expert consultant regarding a special investigation of certain costs and expenses incurred by a borrower relating to a
  troubled loan from an investor.
• Expert consultant regarding auditor malpractice issues relating to an audit in the financial services industry.
• Expert consultant regarding Big 4 auditor (two partners and a manager) malpractice issues relating to an audit in the real
  estate industry.
• Expert consultant regarding auditor malpractice issues relating to an audit in the investment fund industry.
• Expert consultant regarding auditor malpractice issues relating to an audit of a government contractor.
• Expert consultant relating to anti-corruption compliance and investigation issues in Mexico for a public international
  company.
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 61 of 70

Gary B. Goolsby




• Expert consultant regarding anti-corruption analyses of transactions and related activities in Mexico of certain
  subcontractors of a public international oil and gas service company.
• Expert consultant regarding an SEC Enforcement matter relating to certain business transactions of a company in China.
• Expert consultant relating to certain oil and gas product transactions of U.S. energy companies with other non-U.S.
  companies.
• Expert consultant in a special investigation relating to Foreign Corrupt Practices Act matters in Angola for a public
  international oil and gas service company.
• Expert consultant relating to use of investor funds for investment in a condominium project.
• Expert consultant regarding analysis of transactions of an oil and gas partnership for consistency with partnership
  agreement.
• Expert consultant to an insurance company relating to analyses of two political risk insurance claims submitted by a
  public international oil and gas company.
• Expert consultant to a public international oil and gas company relating to an analysis of a political risk insurance claim
  submitted to an insurance company.
• Expert consultant regarding accounting for income taxes in a special investigation of whistleblower allegations for a
  public international company.
• Expert consultant regarding appropriate basis of accounting for certain oil and gas producing properties.
• Expert consultant relating to a borrower’s allegations against a significant U.S. bank regarding a loan for nursery plants
  and flowers.
• Expert consultant in a special investigation relating to allegations of misleading forward guidance by a public real estate
  company.
• Expert consultant regarding losses in oil and gas investments in the U.S. experienced by certain foreign investors.
• Expert consultant to the Securities and Exchange Commission regarding violations of the Foreign Corrupt Practices Act by
  a U.S. registrant.
• Expert consultant in a special investigation relating to authorization, granting and pricing of employee stock options for a
  public software company.
• Expert consultant in a special investigation relating to authorization, granting and pricing of employee stock options for a
  public oil and gas service company.
• Expert consultant in a special investigation relating to authorization, granting and pricing of employee stock options for a
  public specialty environmental company.
• Expert consultant in a special investigation relating to Foreign Corrupt Practices Act matters for a public international oil
  and gas service company.
• Expert consultant in a special investigation relating to the United Nations Oil for Food Program for a public international
  company.
• Expert consultant in a special investigation relating to sanctioned country matters for a public international company.
• Expert consultant in a special investigation relating to a revenue restatement issue for a public company in the oil and gas
  services industry.
• Expert consultant regarding enhancing processes and internal controls for a large oil refiner.
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 62 of 70

Gary B. Goolsby




Financial Consulting
• Involved in the resolution of various business, accounting, auditing or disclosure issues relating to a wide range of
  financial matters including, among others, auditor malpractice, revenue recognition, going concern and liquidity, alleged
  fraud, management integrity and credibility, purchase accounting, retirement plans, income taxes, inventory, financial
  instruments, stock options, loan loss reserves, forecasts, bank asset/liability management, financial institution regulatory
  capital requirements, governance, internal control weaknesses, SEC and financial institution regulatory filings, alleged
  illegal acts (including anti-corruption), various types of contingencies and appropriate audit reports. Various industries
  involved including oil and gas exploration, development, services, refining; financial institutions including brokerage,
  banks, savings and loans, mortgage banking, insurance; construction and real estate.
• Frequent meetings with audit committees, boards of directors, Department of Justice, Securities and Exchange
  Commission and financial institution regulators discussing various issues.
Expert Reports/Testimonies/Affidavits
• Expert reports, deposition and trial (before Administrative Law Judge) testimonies regarding Big 4 audit partner
  malpractice issues relating to an audit in the investment industry, March, April and May 2017. SEC Administrative
  Proceeding File No. 3-17651.
• Expert reports, deposition and arbitration testimonies regarding Big 4 auditor malpractice issues relating to an audit in
  the investment industry, February, March, April and May 2015.
• Expert report and deposition testimony regarding Big 4 auditor malpractice issues relating to an audit in the international
  oil and gas industry, May and June 2016.
• Expert reports regarding auditor malpractice allegations by a banking regulator relating to an audit of a bank, October
  and December 2017, and meeting with the banking regulator to discuss the expert reports, January 2018.
• Expert designation, including opinions for interrogatory responses, and deposition testimony in state court regarding
  auditor malpractice issues relating to an audit in the investment industry, October 2015, February and March 2016.
• Expert affidavit, expert report, deposition and arbitration testimonies regarding auditor malpractice issues relating to an
  audit in the life insurance industry, November 2017, March, June and August 2018.
• Affidavit regarding obtaining documents in discovery consistent with those needed in conducting an audit in accordance
  with Generally Accepted Auditing Standards.
• Expert report and deposition testimony relating to purchases and sales of crude oil and related priority of loan payments
  to a bank rather than to producers of crude oil by a company that ultimately filed for bankruptcy, June and July 2018.
• Expert report and trial testimony relating to receivables due from a municipality relating to services rendered by a
  company providing disaster relief administrative assistance, June and September 2018. CDM Smith Inc. v. City of
  Galveston and Sterling W. Patrick, Director, Department of Grants and Housing, District Court of Galveston County,
  Texas, 56th Judicial District, Cause No. 13-CV-0844.
• Expert report and deposition testimony relating to organizational, operational and accounting characteristics of an oil
  and gas exploration and production subsidiary within a corporate structure regarding calculation of royalty payments on
  sales of oil, natural gas and natural gas liquids, December 2018 and January 2019.
• Expert designation and deposition testimony in state court regarding bidding processes of an international construction
  company relating to an oil and gas production facility, February and March 2019.
• Expert report and deposition testimony regarding accounting for impairment of goodwill and preparation of forward
  earnings guidance relating to a publicly owned hospital, October and December 2019.
• Expert designation in municipal court regarding billing processes, invoice support, audit rights and contract damages
  pursuant to a services agreement of a vendor with its client.
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 63 of 70

Gary B. Goolsby




• Expert report for international arbitration relating to allegations of violations of corruption and accounting provisions of
  representations and warranties included in a share purchase and sale agreement for the sale of a company in a foreign
  country, November 2017.
• Expert report and testimony before Tribunal for ICC international arbitration relating to availability of funds and credit
  creditworthiness of the buyer regarding the failed consummation of a purchase in a foreign country, February and March
  2020.
• Expert report and Federal Court preliminary injunction trial testimony regarding tracing of cash and related tracing
  methodologies relating to alleged inappropriate use of cash received by a contractor from a customer and attempt to
  freeze assets of the contractor, May and June 2020. Toshiba International Corporation v. Sudhakar Kalaga, et al, United
  States District Court for the Southern District of Texas Houston Division, No. 4:19-cv-04274.
• Expert report, deposition and Federal Court trial testimonies in areas of fraudulent transfers, reasonably equivalent
  value, liquidity, insolvency and use of lender funds relating to oil and gas drilling rig program, 2007-2008. Biliouris, et al
  v. Sundance Resources Inc., et al, Texas Northern District Court, No. 3:2007cv01591.
• Expert reports, deposition and arbitration testimonies relating to accounting for hydrocarbon products, July, August,
  September and October 2013.
• Expert report and deposition testimony regarding governance, internal controls and processes in anti-corruption
  litigation against former executive of public company, 2014. Securities and Exchange Commission v. Mark A. Jackson and
  James J. Ruehlen, United States District Court, Southern District of Texas, Houston Division, No. 4:12-cv-00563.
• Expert report, witness affidavit, deposition and trial testimonies regarding certain alleged damages relating to the
  purchase of a fuel oil supply operation, February, March and November 2017. Aegean Marine Petroleum Network Inc.
  and Aegean Bunkering (USA) LLC v. Hess Corporation, Supreme Court of the State of New York, County of New York,
  Index. No. 653887/2014.
• Expert reports and deposition testimony regarding certain damages and related party transactions relating to an
  investment in certain real estate operations of a public company, September 2015, February, September, October and
  December 2017.
• Expert reports regarding insolvency determinations relating to a company in the financial services industry that
  ultimately filed for bankruptcy, December 2017 and February 2018.
• Expert report and declaration regarding insolvency determination on a GAAP basis relating to audit committee decisions
  for a company in the financial services industry that ultimately filed for bankruptcy, July and August 2018.
• Expert designation in state court regarding bank lending practices for a residential real estate loan, August 2018.
• Expert reports regarding certain damages relating to theft of confidential marketing and financial information of a
  lending institution, July and November 2016.
• Expert report regarding certain damages relating to theft of customer information and loan practices of a lending
  institution, February 2019.
• Expert report regarding certain damages relating to theft of customer information of a lending institution, September
  2017.
• Expert report regarding certain damages relating to financial transactions of an energy trading company with a financial
  institution, October 2014.
• Expert report regarding internal controls applicable to capitalized oil and gas exploration costs for a public oil and gas
  company relating to an inquiry by the Securities and Exchange Commission, November 2016.
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 64 of 70

Gary B. Goolsby




Publications
• Investigations Quarterly, Navigant Consulting, “Mining Wall Street, What’s In Store for 2007 and Beyond,” with John
  Geron, March 2007.
             Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 65 of 70



                                          Appendix 2 - Information Considered


Court Filings
TeleCommunications Systems, Inc. v Lynne Houserman Complaint
TeleCommunications Systems, Inc. v Lynne Houserman Defendant's Answer to Complaint and Affirmative Defenses
Lynne Houserman v Comtech Telecommunications Complaint
Lynne Houserman v Comtech Telecommunications First Amended Complaint
Lynne Houserman v Comtech Telecommunications Defendants' Answer to Complaint
Lynne Houserman v Comtech Telecommunications Defendants' Answer and Affirmative Defenses to Defendants' Counterclaims

Depositions
Lynne Houserman Deposition, November 21, 2019 and Exhibits
John Sarno Deposition, July 22, 2020 and Exhibits
Nicole Eichberger Deposition, July 23, 2020 and Exhibits
Michael Porcelain Deposition, July 29, 2020 and Exhibits
Fred Kornberg Deposition, July 30, 2020 and Exhibits (Day 1)
Rough Draft of 30(b)(6) Tricia Sheehan Deposition, August 13, 2020


Bates Referenced Documents

DT 0000371                                                                        DT 0000979
DT 0000372                                                                        DT 0001000
DT 0000379                                                                        DT 0001001
DT 0000380                                                                        DT 0001001
DT 0000384                                                                        DT 0001010
DT 0000385                                                                        DT 0001012
DT 0000388                                                                        DT 0001013
DT 0000389                                                                        DT 0001014
DT 0000392                                                                        DT 0001015
DT 0000396                                                                        DT 0001035
DT 0000402                                                                        DT 0001039
DT 0000411                                                                        DT 0001040
DT 0000439                                                                        DT 0001043
DT 0000566                                                                        DT 0001045
DT 0000589                                                                        DT 0001046
DT 0000593                                                                        DT 0001047
DT 0000639                                                                        DT 0001051
DT 0000655                                                                        DT 0001054
DT 0000662                                                                        DT 0001057
DT 0000742                                                                        DT 0001059
DT 0000816                                                                        DT 0001060
DT 0000834                                                                        DT 0001083
DT 0000851                                                                        DT 0001084
DT 0000864                                                                        DT 0001105
DT 0000868                                                                        DT 0001106
DT 0000966                                                                        DT 0001108
DT 0000968                                                                        DT 0001129
DT 0000969                                                                        DT 0001130
DT 0000973                                                                        DT 0001151
DT 0000976                                                                        DT 0001153
DT 0000977                                                                        DT 0001161
DT 0000978



                                                             1
           Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 66 of 70



                               Appendix 2 - Information Considered

Eichberger00010                                                      Eichberger00216
Eichberger00020                                                      Eichberger00297
Eichberger00022                                                      Eichberger00299
Eichberger00024                                                      Eichberger00303
Eichberger00026                                                      Eichberger00308
Eichberger00028                                                      Eichberger00488
Eichberger00074                                                      Eichberger00570
Eichberger00096                                                      Eichberger00572
Eichberger00145                                                      Eichberger00604
Eichberger00175                                                      Eichberger00659
Eichberger00177                                                      Eichberger00663
Eichberger00180                                                      Eichberger00806
Eichberger00182                                                      Eichberger01190
Eichberger00184                                                      Eichberger01214
Eichberger00197                                                      Eichberger01242
Eichberger00201                                                      Eichberger01350
Eichberger00208                                                      Eichberger01357

HOUSERMAN0000640
HOUSERMAN0000756

PwC000001-139                                                        PwC000582
PwC000142                                                            PwC000645
PwC000246                                                            PwC000749
PwC000268                                                            PwC000943
PwC000276                                                            PwC001027
PwC000279                                                            PwC001100
PwC000286                                                            PwC001274
PwC000366                                                            PwC000645
PwC000384                                                            PwC000749
PwC000390                                                            PwC001501
PwC000509                                                            PwC001506

TSYS000500                                                           TSYS041258
TSYS000502                                                           TSYS041264
TSYS000757                                                           TSYS041276
TSYS000757                                                           TSYS041288
TSYS000945                                                           TSYS041289
TSYS001232                                                           TSYS041292
TSYS003652                                                           TSYS041293
TSYS003653                                                           TSYS041294
TSYS003664                                                           TSYS041295
TSYS003946                                                           TSYS041299
TSYS005376                                                           TSYS041300
TSYS006375                                                           TSYS041310
TSYS006378                                                           TSYS041312
TSYS006385                                                           TSYS041363
TSYS006723                                                           TSYS041364
TSYS006726                                                           TSYS044793
TSYS006728                                                           TSYS044803
TSYS007555                                                           TSYS044804
TSYS007590                                                           TSYS044808
TSYS007593                                                           TSYS047105


                                                2
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 67 of 70



                             Appendix 2 - Information Considered

TSYS009143                                                         TSYS047106
TSYS009146                                                         TSYS048439
TSYS009159                                                         TSYS048448
TSYS009172                                                         TSYS048550
TSYS009173                                                         TSYS048553
TSYS009191                                                         TSYS049438
TSYS009205                                                         TSYS049439
TSYS010597                                                         TSYS053154
TSYS010910                                                         TSYS053179
TSYS010912                                                         TSYS053179
TSYS010913                                                         TSYS053458
TSYS010914                                                         TSYS053459
TSYS010920                                                         TSYS053460
TSYS012775                                                         TSYS053461
TSYS012864                                                         TSYS053469
TSYS013046                                                         TSYS053470
TSYS013048                                                         TSYS055553
TSYS013086                                                         TSYS055554
TSYS013394                                                         TSYS057848
TSYS013395                                                         TSYS057872
TSYS014381                                                         TSYS057890
TSYS014462                                                         TSYS062420
TSYS014483                                                         TSYS062421
TSYS014485                                                         TSYS062427
TSYS014491                                                         TSYS062434
TSYS014492                                                         TSYS062500
TSYS014495                                                         TSYS062674
TSYS014507                                                         TSYS062675
TSYS014667                                                         TSYS062676
TSYS016507                                                         TSYS062677
TSYS017170                                                         TSYS062678
TSYS019747                                                         TSYS062726
TSYS019750                                                         TSYS062749
TSYS019778                                                         TSYS062750
TSYS019795                                                         TSYS062753
TSYS020129                                                         TSYS062812
TSYS020130                                                         TSYS062960
TSYS020132                                                         TSYS062963
TSYS020133                                                         TSYS062971
TSYS021888                                                         TSYS062972
TSYS022505                                                         TSYS062973
TSYS022509                                                         TSYS062975
TSYS022524                                                         TSYS062981
TSYS022527                                                         TSYS062993
TSYS022589                                                         TSYS063001
TSYS022603                                                         TSYS063109
TSYS022604                                                         TSYS063148
TSYS023706                                                         TSYS063172
TSYS023722                                                         TSYS063190
TSYS023749                                                         TSYS063227
TSYS023750                                                         TSYS063282
TSYS023818                                                         TSYS063285
TSYS023885                                                         TSYS063294


                                              3
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 68 of 70



                                         Appendix 2 - Information Considered

TSYS024099                                                                     TSYS063313
TSYS024293                                                                     TSYS063729
TSYS024642                                                                     TSYS063730
TSYS024643                                                                     TSYS069761
TSYS024649                                                                     TSYS069824
TSYS024650                                                                     TSYS069992
TSYS025041                                                                     TSYS069999
TSYS025042                                                                     TSYS070606
TSYS025044                                                                     TSYS070715
TSYS025049                                                                     TSYS070730
TSYS025057                                                                     TSYS070740
TSYS025058                                                                     TSYS070791
TSYS025116                                                                     TSYS070791
TSYS025117                                                                     TSYS070806
TSYS025124                                                                     TSYS071235
TSYS025136                                                                     TSYS072040
TSYS025137                                                                     TSYS072043
TSYS025144                                                                     TSYS072045
TSYS025146                                                                     TSYS072315
TSYS025148                                                                     TSYS074282
TSYS025150                                                                     TSYS074283
TSYS025151                                                                     TSYS074407
TSYS025237                                                                     TSYS074608
TSYS025238                                                                     TSYS074622
TSYS025250                                                                     TSYS076969
TSYS025267                                                                     TSYS077091
TSYS025272                                                                     TSYS078687
TSYS025273                                                                     TSYS078714
TSYS030208                                                                     TSYS078768
TSYS037060                                                                     TSYS078873
TSYS037061                                                                     TSYS078875
TSYS037593                                                                     TSYS078878
TSYS037595                                                                     TSYS078881
TSYS037596                                                                     TSYS078902
TSYS037894                                                                     TSYS079367
TSYS037895                                                                     TSYS079380
TSYS037905                                                                     TSYS079451
TSYS037906                                                                     TSYS079457
TSYS038367                                                                     TSYS079745
TSYS038822                                                                     TSYS079873
TSYS040063                                                                     TSYS079875
TSYS040064                                                                     TSYS079903
TSYS040975                                                                     TSYS079968
TSYS040976                                                                     TSYS079971
TSYS041079                                                                     TSYS079977
TSYS041248                                                                     TSYS080275
TSYS041249                                                                     TSYS080512
TSYS041256                                                                     TSYS080513

No Bates Referenced
SST PDO6 Accrual FY18.xlsx
Monthly Bonus Calculations FY17.xlsx
FY17 SOX Certification and Remediation Tracker.xlsx


                                                          4
            Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 69 of 70



                                           Appendix 2 - Information Considered

Forms 2342S – Evaluation of Deficiencies in Internal Controls.xlsx
Email from Steo to Christensen re FY17 SOX and SOBC Certification for SST
Miller Nash letter to Kornberg
Employment Agreement with TSYS
Amendment to Employment Agmt
Employment Agmt with Comtech
SST Control Testing Status Tracker
SST President's Report January 2018
Quarterly Financial and Disclosure Consideration Checklist for the Quarter Ended January 31, 2018


SEC Filings
Comtech Telecommunications Corporation, July 31, 2019 Form 10-K
Comtech Telecommunications Corporation, July 31, 2018 Form 10-K
Comtech Telecommunications Corporation, July 31, 2017 Form 10-K
Comtech Telecommunications Corporation, September 29, 2016 Form 8-K

Other Research
Internal Control—Integrated Framework issued by Committee of Sponsoring Organizations of the Treadway Commission
(September 1992, amended May 1994)
Internal Control—Integrated Framework issued by Committee of Sponsoring Organizations of the Treadway Commission
(May 2013).
SEC Release No. Rel.T.33-8238
AU Section 326.12
AU-C Section 265.06-.07
Statement of Financial Accounting Concepts No. 6: Elements of Financial Statements, ACCRUAL ACCOUNTING
FASB Accounting Standards Codification, 275, Risks and Uncertainties, Use of Estimates (U.S. GAAP).
Managing the Business Risk of Fraud: A Practical Guide sponsored by The Institute of Internal Auditors, The American Institute
of Certified Public Accountants and the Association of Certified Fraud Examiners
Quick Survey: SOX 302 Sub-Certification Practices                                        http://scsgp.informz.net/SCSGP/data
                                                                                         /images/Alert%20Documents/Summ
                                                                                         ary%20‐%20SOX%20302%20Sub‐
                                                                                         Certification%20Practices.pdf
LinkedIn Profile Jason Christensen, July 13, 2020
Deloitte, Refocus your certification programs lens. How to unlock hidden value, Copyright 2020.




                                                              5
         Case 2:19-cv-00644-RAJ Document 124-1 Filed 11/16/20 Page 70 of 70




1                                    CERTIFICATE OF SERVICE

2           I, Erica Knerr, declare that I am employed by the law firm of Calfo Eakes LLP, a citizen

3    of the United States of America, a resident of the State of Washington, over the age of eighteen

4    (18) years, not a party to the above-entitled action, and competent to be a witness herein.

5           On August 14, 2020, I caused a true and correct copy of the Expert Reports of Mark A.

6    Gustafson and Gary B. Goolsby to be served on counsel listed below in the manner indicated:

7
         Kathryn S. Rosen, WSBA #29465                    Via legal messengers
8        Paula L. Lehmann, WSBA #20678                    Via first class mail
         Kristina Markosova, WSBA #47924                  Via facsimile
9        Matthew Jedreski, WSBA #50542
         DAVIS WRIGHT TREMAINE LLP                        Via email
10       920 Fifth Avenue, Suite 3300
         Seattle, WA 98104
11       Phone: (206) 757-8134
         Fax: (206) 757-7134
12       Email: katierosen@dwt.com
                 paulalehmann@dwt.com
13               kristinmarkosova@dwt.com
                 mjedreski@dwt.com
14
         Attorneys for Telecommunication Systems,
15       Inc., Comtech Telecommunications
         Corporation, Fred Kornberg, and Michael
16       Porcelain

17

18
                                                        s/ Erica Knerr
19                                                        Erica Knerr
                                                          Legal Assistant
20

21

22

23

24

25

                                                                                      LAW OFFICES
      CERTIFICATE OF SERVICE                                                     CALFO EAKES LLP
      Case Nos. 2:19-cv-00336-RAJ; 2:19-cv-00644-RAJ                       1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
